Exhibit 10.35
ASSET PURCHASE AGREEMENT
by and among
U.S. POWER SERVICES, INC.,
KEN COTTON, SHAWN O’CONNELL,
SIMON BAITLER
And
ULTRALIFE CORPORATION
and
STATIONARY POWER SERVICES, INC.
October 31, 2008

 



--------------------------------------------------------------------------------



 



             
 
            ARTICLE I. DEFINITIONS     1  
 
           
Section 1.1
  Certain Definitions     1  
Section 1.2
  Interpretation     6  
Section 1.3
  Accounting Conventions     7  
 
            ARTICLE II. PURCHASE AND SALE     7  
 
           
Section 2.1
  Purchase and Sale of Assets     7  
Section 2.2
  Excluded Assets     9  
Section 2.3
  Inability to Assign Assumed Contracts     10  
Section 2.4
  Excluded Liabilities     11  
Section 2.5
  Assumption of Certain Liabilities     11  
Section 2.6
  Purchase Price     12  
Section 2.7
  Closing     12  
 
            ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SELLER AND SELLING
SHAREHOLDERS     12  
 
           
Section 3.1
  Organization and Power; Stock Ownership     13  
Section 3.2
  Authorization     13  
Section 3.3
  Approvals     13  
Section 3.4
  Non-Contravention     13  
Section 3.5
  Binding Effect     13  
Section 3.6
  Financial Statements     14  
Section 3.7
  Title     14  
Section 3.8
  Transferred Assets     14  
Section 3.9
  Compliance With Laws     14  
Section 3.10
  Litigation and Claims     15  
Section 3.11
  Undisclosed Liabilities     15  
Section 3.12
  Intellectual Property     15  
Section 3.13
  Adequacy of Technical Documentation     18  
Section 3.14
  Intellectual Property Rights Granted to Seller     18  
Section 3.15
  Third-Party Interests in Intellectual Property     18  
Section 3.16
  Major Vendors and Customers     19  
Section 3.17
  Assumed Contracts     19  
Section 3.18
  Warranties     20  
Section 3.19
  Taxes     20  
Section 3.20
  Employment Matters     21  
Section 3.21
  Employee Benefits     22  
Section 3.22
  Leased Real Property     24  
Section 3.23
  Environmental Matters     26  
Section 3.24
  Insurance     26  
Section 3.25
  Subsequent Changes     26  
Section 3.26
  Related-Party Transactions     27  
Section 3.27
  Inventory     28  
Section 3.28
  Finders’ Fees     28  
Section 3.29
  Disclosure     28  

2



--------------------------------------------------------------------------------



 



             
Section 3.30
  Powers of Attorney     28  
Section 3.31
  Books and Records     28  
 
            ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF BUYER     28  
 
           
Section 4.1
  Organization and Power     28  
Section 4.2
  Authorization     29  
Section 4.3
  Approvals     29  
Section 4.4
  Non-Contravention     29  
Section 4.5
  Binding Effect     29  
Section 4.6
  Finders’ Fees     29  
Section 4.7
  Disclosure     30  
 
            ARTICLE V. COVENANTS     30  
 
           
Section 5.1
  Access     30  
Section 5.2
  Conduct of Business     30  
Section 5.3
  Reasonable Efforts; Further Assurances     31  
Section 5.4
  Business Name Change     32  
Section 5.5
  Exclusivity     32  
Section 5.6
  Confidentiality     32  
Section 5.7
  Public Disclosure     33  
Section 5.8
  Bulk Sales     33  
Section 5.9
  Taxes     34  
Section 5.10
  Determination and Allocation of Consideration     35  
Section 5.11
  Covenants Not to Sue or Assert Rights     35  
Section 5.12
  Certain Contracts     35  
Section 5.13
  Risk of Loss     35  
Section 5.14
  Real Estate Matters     36  
Section 5.15
  Employees     36  
Section 5.16
  Enforcement of Rights     37  
Section 5.17
  Notices and Consents     37  
Section 5.18
  Notice of Developments     37  
Section 5.19
  Non-Solicitation     37  
 
            ARTICLE VI. CONDITIONS TO CLOSING     38  
 
           
Section 6.1
  Conditions to the Obligations of Buyer, Acquisition Sub and Seller     38  
Section 6.2
  Further Conditions to the Obligation of Buyer and Acquisition Sub     38  
Section 6.3
  Further Conditions to the Obligation of Seller     40  
 
            ARTICLE VII. INDEMNIFICATION     41  
 
           
Section 7.1
  Indemnification by Seller and Selling Shareholders     41  
Section 7.2
  Indemnification by Buyer     42  
Section 7.3
  Right of Offset     42  
Section 7.4
  Indemnification Procedures     43  
Section 7.5
  Cap     44  
 
            ARTICLE VIII. TERMINATION     44  
 
           
Section 8.1
  Termination     44  

3



--------------------------------------------------------------------------------



 



             
Section 8.2
  Effect of Termination     45  
 
            ARTICLE IX. MISCELLANEOUS     45  
 
           
Section 9.1
  Notices     45  
Section 9.2
  Amendment; Waiver     46  
Section 9.3
  No Assignment or Benefit to Third Parties     47  
Section 9.4
  Survival     47  
Section 9.5
  Expenses     47  
Section 9.6
  Schedules, Exhibits, Etc.     48  
Section 9.7
  Governing Law     48  
Section 9.8
  Submission to Jurisdiction     48  
Section 9.9
  Alternate Dispute Resolution     48  
Section 9.10
  Specific Performance     49  
Section 9.11
  Remedies Cumulative     49  
Section 9.12
  Inferences     49  
Section 9.13
  Severability     49  
Section 9.14
  Entire Agreement     50  
Section 9.15
  Headings     50  
Section 9.16
  Counterparts     50  
Section 9.17
  Facsimiles     50  

4



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     THIS AGREEMENT is made as of October 31, 2008 by and among U.S. Power
Services, Inc., a California corporation (“Seller”), Ken Cotton, Shawn O’Connell
and Simon Baitler (together the “Selling Shareholders”) and Ultralife
Corporation, a Delaware corporation (“Buyer”) and Stationary Power Services,
Inc., a Florida corporation (“Acquisition Sub”). Buyer, Seller, the Selling
Shareholders and Acquisition Sub are referred to collectively herein as the
“Parties.”
Recitals
     Seller is engaged in the business of designing, developing, installing and
maintaining backup power systems for sale to a variety of commercial customers
(the “Business”).
     The parties desire that Seller sell, transfer, assign and license certain
assets to Acquisition Sub, and that Acquisition Sub purchase, license and assume
from Seller certain specified liabilities related to the Business, all as more
specifically provided herein.
     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and undertakings contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
ARTICLE I. DEFINITIONS
     Section 1.1 Certain Definitions.
     The following terms will, when used in this Agreement, have the following
respective meanings:
     “Acquisition Sub” has the meaning set forth in the Preface above.
     “Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
at any time during the period for which the determination of affiliation is
being made. For purposes of this definition, the term “control” means, with
respect to any Person, the possession, directly or indirectly, of the power to
direct or cause the direction of management policies of such Person, whether
through the ownership of voting securities or by contract.
     “Agreement” means this Asset Purchase Agreement, as the same may be amended
or supplemented from time to time in accordance with the terms hereof, together
with the exhibits and schedules thereto.
     “Applicable Employees” has the meaning set forth in Section 5.15(a)(ii) of
this Agreement.
     “Approvals” means, collectively, the consents, approvals, waivers,
authorizations, novations, notices and filings required in connection with the
consummation of the Agreement and the Transaction (or any portion of the
Transaction), which are listed on Schedule 1.1.

1



--------------------------------------------------------------------------------



 



     “Assumed Contracts” has the meaning set forth in Section 2.1(e) of this
Agreement.
     “Assumed Liabilities” has the meaning set forth in Section 2.5 of this
Agreement.
     “Assumed License Agreements” has the meaning set forth in
Section 2.1(e)(i)of this Agreement.
     “Benefit Plans” has the meaning set forth in Section 3.21(a) of this
Agreement.
     “Books and Records” means books, ledgers, files (including personnel
files), reports, operating records, accounting records, price lists,
correspondence and other forms of information, in any form or medium, relating
in any manner to the Business, operations or financial or statistical history of
Seller.
     “Business” has the meaning set forth in the Recitals above.
     “Buyer” has the meaning set forth in the Preface above.
     “Buyer Indemnified Parties” has the meaning set forth in Section 7.1 of
this Agreement.
     “Buyer Losses” has the meaning set forth in Section 7.1 of this Agreement.
     “Claim” means any pending or threatened contest, claim, charge, demand,
assessment, action, cause of action, complaint, litigation, proceeding, hearing
or notice involving Seller.
     “Claim Notice” has the meaning set forth in Section 7.4(b) of this
Agreement.
     “Closing” means the closing and consummation of the Transaction.
     “Closing Date” has the meaning set forth in Section 2.7 of this Agreement.
     “Closing Documents” means: (a) with respect to Seller, all agreements,
documents and instruments required to be delivered by Seller at Closing, as set
forth in Section 6.2; and (b) with respect to Buyer and Acquisition Sub, all
agreements, documents and instruments required to be delivered by Buyer and
Acquisition Sub at Closing, as set forth in Section 6.3.
     “Code” means the Internal Revenue Code of 1986, as amended and all Treasury
Regulations promulgated thereunder.
     “Confidentiality Agreement” means that certain Confidentiality, Non-Compete
and Non-Disparagement Agreement by and between Buyer and the Selling
Shareholders.
     “Confidential Information” means any information concerning the businesses
and affairs of the Seller or Buyer, as the context requires, or any of their
Affiliates, that is not already generally available to the public.
     “Copyrights” has the meaning set forth in Section 2.1(c)(iv) of this
Agreement.
     “Disclosing Party” has the meaning set forth in Section 5.6(a) of this
Agreement.

2



--------------------------------------------------------------------------------



 



     “Employment Laws” has the meaning set forth in Section 3.20 of this
Agreement.
     “Encumbrances” means liens, charges, encumbrances, security interests,
options or any other restrictions or third party rights.
     “Environmental Law” means, collectively, all federal, state and local
statutes, common law, authorizations, regulations, ordinances, codes, published
guidelines and policies, directives, judgments, injunctions, decrees and orders
(including all amendments thereto) pertaining to environmental matters including
but not limited to: (A) the protection, investigation or restoration of the
environment, health, safety or natural resources, (B) the handling, use,
presence, disposal, release or threatened release of any Hazardous Substance, or
(C) air, indoor air, noise, employee exposure, water vapor, surface water,
groundwater, soil, natural resources, chemical use, health, safety and
sanitation, or threat of injury to persons or property relating to any Hazardous
Substance. Without limiting the generality of the foregoing, “Environmental
Laws” include the Comprehensive Environmental Response, Compensation and
Liability Act, the Medical Waste Tracking Act, the Resource Conservation and
Recovery Act, the Clean Air Act, the Federal Water Pollution Control Act, the
Safe Water Drinking Act, the Toxic Substance Control Act and the Occupational
Safety and Health Act.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Excluded Assets” has the meaning set forth in Section 2.2 of this
Agreement.
     “Excluded Liabilities” has the meaning set forth in Section 2.3 of this
Agreement.
     “Financial Statements” has the meaning set forth in Section 3.6 of this
Agreement.
     “GAAP” means generally accepted accounting principles, methods and
practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, the
Securities and Exchange Commission or of such other Person as may be approved by
a significant segment of the U.S. accounting profession, in each case as of the
date or period at issue, and as applied in the U.S. to U.S. companies.
     “Governmental Authorizations” means all licenses, permits, certificates and
other authorizations and approvals of any Governmental Entity required under any
Law to carry on the Business as currently conducted or anticipated in the
Ordinary Course.
     “Governmental Entity” means any U.S. or non-U.S. local, state, federal or
other government, including each of their respective branches, departments,
agencies, courts, instrumentalities or other subdivisions.
     “Hazardous Substance” means and includes: (a) any hazardous materials,
hazardous wastes, hazardous substances and toxic substances as those or similar
items are defined under any Environmental Law; (b) any asbestos or any material
that contains any hydrated mineral silicate, including chrysolite, amosite,
crocidolite, tremolite, anthophylite and/or actinolite, whether friable or
non-friable; (c) any polychlorinated biphenyls or polychlorinated
biphenyl-containing materials or fluids; (d) radon; (e) any other hazardous,
explosive, flammable, infectious, carcinogenic, mutagenic,

3



--------------------------------------------------------------------------------



 



radioactive, toxic or noxious substance, material, pollutant, contaminant or
solid, liquid or gaseous waste; (f) any petroleum, petroleum hydrocarbons,
petroleum products, crude oil or any fractions thereof, natural gas or synthetic
gas; and (h) any substance that, whether by its nature or its use, is or becomes
subject to regulation under any Environmental Laws or with respect to which any
Environmental Laws or Governmental Entity requires or will require environmental
investigation, monitoring or remediation.
     “Hired Employees” is defined in Section 5.15(a)(ii) of this Agreement.
     “Holdback Amount” has the meaning set forth in Section 2.6(a)(ii) of this
Agreement.
     “Improvements” has the meaning set forth in Section 3.22(d) of this
Agreement.
     “Indemnified Parties” means, as appropriate in the context, either the
Buyer Indemnified Parties or the Seller Indemnified Parties, which terms are
defined in Article VII.
     “Intellectual Property” means all of the following: (a) all inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications, and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions, and reexaminations thereof,
(b) all trademarks, service marks, trade dress, logos, slogans, trade names,
corporate names, Internet domain names and rights in telephone numbers, together
with all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(f) all computer software (including source code, executable code, data,
databases, and related documentation), (g) all advertising and promotional
materials, (h) all other proprietary rights, and (i) all copies and tangible
embodiments thereof (in whatever form or medium).
     “Inventory” has the meaning set forth in Section 2.1(j) of this Agreement.
     “Knowledge” means (i) with respect to any natural person, the actual
knowledge, of such person, or (ii) with respect to any corporation or entity,
the actual knowledge of such party’s officers provided that such persons shall
have made due and diligent inquiry of those employees and directors of such
party whom such officers reasonably believe would have actual knowledge of the
matters represented.
     “Law” means any applicable law (including common law), statute, ordinance,
rule, regulation, code, order, judgment, injunction, decree or judicial or
administrative doctrine that is promulgated or issued by any Governmental
Entity.
     “Leases” means all leases, subleases, licenses, concessions and other
agreements (written or oral), including all amendments, extensions, renewals,
guaranties, and other agreements with respect

4



--------------------------------------------------------------------------------



 



thereto, pursuant to which Seller holds any Leased Real Property, including the
right to all security deposits and other amounts and instruments deposited by or
on behalf of Seller thereunder.
     “Leased Real Property” has the meaning set forth in Section 2.1(a) of this
Agreement.
     “Leased Real Property Permits” has the meaning set forth in Section 3.22(g)
of this Agreement.
     “Liability” means any direct or indirect indebtedness, liability, Claim,
damage, deficiency, obligation or responsibility, fixed or unfixed, choate or
inchoate, liquidated or unliquidated, secured or unsecured, accrued, absolute,
contingent or otherwise.
     “Losses” means Liabilities, losses, interest, penalties and reasonable
costs and expenses associated therewith (including attorneys’ fees, litigation
costs, fines, penalties and expenses of investigation), whether asserted by a
party to this Agreement or by a third party, but in no event includes incidental
or consequential damages.
     “Material Adverse Effect” means a material adverse effect on the condition
(financial or otherwise), results of operations or assets of the Business or on
Seller’s ability to perform its obligations under this Agreement.
     “Most Recent Fiscal Year End” has the meaning set forth in Section 3.6 of
this Agreement.
     “No Shop Period” has the meaning set forth in Section 5.5(a) of this
Agreement.
     “Ordinary Course” means the ordinary course of business of the Business,
consistent with past practices.
     “Patents” has the meaning set forth in Section 2.1(c)(ii) of this
Agreement.
     “Parties” has the meaning set forth in the Preface of this Agreement.
     “Permitted Encumbrances” means Encumbrances that secure or constitute an
Assumed Liability that is recorded on the Books and Records of Seller as of the
Closing Date.
     “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization.
     “Personal Property” has the meaning set forth in Section 2.1(b) of this
Agreement.
     “Plans” has the meaning set forth in Section 3.21(a) of this Agreement.
     “Products” has the meaning set forth in Section 2.1(d) of this Agreement.
     “Purchase Price” has the meaning set forth in Section 2.6(a) of this
Agreement.
     “Purchase Transaction” has the meaning set forth in Section 5.5(b) of this
Agreement.
     “Receiving Party” has the meaning set forth in Section 5.6(a) of this
Agreement.

5



--------------------------------------------------------------------------------



 



     “Seller” has the meaning set forth in the Preface above.
     “Seller Indemnified Parties” has the meaning set forth in Section 7.2 of
this Agreement.
     “Seller Losses” has the meaning set forth in Section 7.2 of this Agreement.
     “Selling Shareholders” has the meaning set forth in the Preface above.
     “Software” has the meaning set forth in Section 2.1(c)(i) of this
Agreement.
     “Subsidiary” means any Person, fifty percent (50%) or more of the
outstanding equity interests of which are owned, directly or indirectly, by
Seller.
     “Taxes” means all taxes levied or imposed by any Governmental Entity,
including income, gross receipts, windfall profits, value added, severance,
production, sales, use, license, excise, franchise, employment, environmental,
real property, personal property, transfer, alternative minimum, estimated,
withholding or other taxes, together with any interest, additions or penalties
with respect thereto and any interest in respect of such additions or penalties,
whether or not disputed or contested.
     “Tax Returns” means all U.S. and non-U.S. reports and returns required to
be filed with respect to Taxes, including all attachments thereto.
     “Technical Documentation” means all technical and descriptive materials in
all media (other than Inventory) relating to the acquisition, design,
development, use or maintenance of Intellectual Property or the Products,
including any compilers, tools, libraries, debuggers and higher level or
proprietary language.
     “Trademarks” has the meaning set forth in Section 2.1(c)(iii) of this
Agreement.
     “Transaction” means, collectively, the purchase and sale of the Transferred
Assets, the assumption of the Assumed Liabilities and the execution and delivery
of the Closing Documents and the other transactions, all as herein provided.
     “Transferred Assets” has the meaning set forth in Section 2.1 of this
Agreement.
     “Transferred Intellectual Property” has the meaning set forth in
Section 2.1(c) of this Agreement.
     Section 1.2 Interpretation.
     In this Agreement, unless the express context otherwise requires:
          (a) the words “herein,” “hereof” and “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement;
          (b) references to “Article” or “Section” are to the respective
Articles and Sections of this Agreement, and references to “Exhibit” or
“Schedule” are to the respective Exhibits and Schedules annexed hereto;

6



--------------------------------------------------------------------------------



 



          (c) references to a “party” mean a party to this Agreement and include
references to such party’s permitted successors and permitted assigns;
          (d) references to a “third party” mean a Person not a party to this
Agreement;
          (e) the terms “dollars” and “$”means U.S. dollars;
          (f) terms defined in the singular have a comparable meaning when used
in the plural, and vice versa;
          (g) the masculine pronoun includes the feminine and the neuter, and
vice versa, as appropriate in the context; and
          (h) wherever the word “include,” “includes” or “including” is used in
this Agreement, it will be deemed to be followed by the words “without
limitation.”
     Section 1.3 Accounting Conventions.
     Except as expressly provided otherwise herein, all references in this
Agreement to financial terms will be deemed to refer to such terms as they are
defined under GAAP, consistently applied.
ARTICLE II. PURCHASE AND SALE
     Section 2.1 Purchase and Sale of Assets.
     On the terms and subject to the conditions set forth herein, at Closing,
Seller will sell, convey, transfer, assign and deliver to Acquisition Sub, and
Acquisition Sub will purchase from Seller, all of Seller’s right, title and
interest in and to the following listed assets owned by Seller at the Closing
Date that are used or useful in, related to or arise out of the Business (except
for those assets that are defined in Section 2.2 as Excluded Assets), in each
case free and clear of all liens, mortgages, pledges, encumbrances, security
interests, charges or other interests of other persons of every kind whatsoever,
except for Permitted Encumbrances (collectively, the “Transferred Assets”):
          (a) all leasehold or subleasehold estates and other rights to use or
occupy any land, buildings, structures, improvements, fixtures, or other
interest in real property held by Seller, which are listed on Schedule 2.1(a)
(collectively, the “Leased Real Property”);
          (b) all tangible personal property, whether owned or leased by Seller,
including all machinery, equipment, inventories of raw materials and supplies,
manufactured and purchased parts, goods in process and finished goods,
furniture, automobiles, trucks, tractors, trailers and tools, including all such
personal property listed on Schedule 2.1(b) (collectively, the “Personal
Property”);
          (c) all Intellectual Property, including the following (collectively,
the “Transferred Intellectual Property”)
               (i) all source code, object code, design documentation and
procedures for product generation and testing of all computer software and
firmware, including that listed on

7



--------------------------------------------------------------------------------



 



Schedule 2.1(c)(i) and including the software rules and algorithms, flowcharts,
trade secrets, know-how, inventions, patents, copyrights, designs, technical
processes, works of authorship, Technical Documentation, included in or relating
to the same (collectively, the “Software”);
               (ii) all patents and patent applications, including those listed
on Schedule 2.1(c)(ii), together with any division, continuation,
continuation-in-part, continuing prosecution application, continued examination
application, reinstatement, reexamination, revival, reissue, extension or
substitution of any thereof, and corresponding foreign applications, patents and
rights thereto, including, in all cases, the right to sue for past infringement
thereof and to collect any past or future royalties or other payments in
connection therewith (collectively, the “Patents”);
               (iii) all trademarks, service marks, trade names, all corporate
names, trade dress, product names, slogans and logos, including those listed on
Schedule 2.1(c)(iii), and corresponding foreign applications, marks and rights
thereto, including, in all cases, the right to sue for past infringement thereof
and to collect any past or future royalties or other payments in connection
therewith (collectively, the “Trademarks”);
               (iv) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, including
those listed on Schedule 2.1(c)(iv), and foreign applications, in all cases, the
right to sue for past infringement thereof and to collect any past or future
royalties or other payments in connection therewith (collectively, the
“Copyrights”);
               (v) all product development projects, including those listed on
Schedule 2.1(d);
               (vi) all Internet, intranet and World Wide Web content, sites,
domain names and pages, and all HTML and other code related thereto, including
those listed on Schedule 2.1(c)(vi); and
               (vii) all schematics, engineering drawings, specifications, and
process work instructions in whatever form or medium;
          (d) all products related to or incorporating any Intellectual
Property, including those listed on Schedule 2.1(d) and including all proposed
or unimplemented developments or improvements thereof, and the trade secrets,
know-how, inventions, patents, copyrights, mask works, designs, technical
processes, works of authorship and technical data included in or relating to the
same (the “Products”);
          (e) only the following contracts and instruments, and no others
(collectively, the “Assumed Contracts”):
               (i) those contracts, agreements, licenses (whether granted to or
by a third party) and other commitments and arrangements, oral or written, with
any Person respecting the ownership, license, acquisition, design, development,
distribution, marketing, use, maintenance, support or enhancement of
Intellectual Property, related technical or user documentation or databases
(including royalty, work-for-hire, consulting, employment, dealership and
franchise agreements), which are listed on Schedule 2.1(e)(i) (the “Assumed
License Agreements”);

8



--------------------------------------------------------------------------------



 



               (ii) those other agreements, contracts, subcontracts, leases and
subleases of personal property, arrangements, commitments, licenses and
sublicenses, with customers, suppliers, resellers, distributors, current, former
or prospective employees, employee groups, or other third parties, which are
listed on Schedule 2.1(e)(ii); and
               (iii) all leases involving the Leased Real Property.
          (f) all customer lists and documentation (in all media) relating to
the customers of the Business;
          (g) all Books and Records, and all proprietary and non-proprietary
business information, including marketing and sales materials and publications,
product literature, reports, plans, records, pricing, cost and other manuals,
advertising materials, catalogues, sales, service and maintenance records, and
training materials;
          (h) to the extent their transfer is permitted by Law, all Governmental
Authorizations which are required for the conduct of the Business, and all
applications therefore, including those that are listed on Schedule 2.1(h);
          (i) all Claims that Seller may have against any Person relating to or
arising out of any Transferred Asset or any Hired Employee, including rights to
recover damages, settlements, rights to refunds, Claims for compensation or
benefits, insurance Claims, Claims of infringement or past infringement of any
Intellectual Property rights and royalty or similar rights related to any
Transferred Intellectual Property, including those that are listed on
Schedule 2.1(i);
          (j) all inventories of (i) Products; (ii) computer program code (in
all media) and materials; (iii) program documentation, including user materials;
and (iv) raw materials and supplies, manufactured and purchased parts, goods in
process, and finished goods, including the inventory listed on Schedule 2.1(j)
(the “Inventory”);
          (k) any other assets, if any, that are listed on Schedule 2.1(k); and
          (l) all goodwill of the Business associated with the foregoing
enumerated Transferred Assets.
     Section 2.2 Excluded Assets.
     Notwithstanding anything herein to the contrary, from and after Closing,
Seller will retain all of its existing right, title and interest in and to, and
there will be excluded from the sale, conveyance, assignment or transfer to
Acquisition Sub hereunder, and the Transferred Assets will not include, the
following, in each case as the same exists on the Closing Date (collectively,
the “Excluded Assets”):
          (a) all other agreements, instruments, contracts, subcontracts,
leases, subleases, arrangements, commitments, licenses, sublicenses and
independent contractor agreements, written or oral, and sales representative
agreements, written or oral, that are not Assumed Contracts;

9



--------------------------------------------------------------------------------



 



          (b) all employee compensation, retirement, pension, severance,
deferred compensation, health, welfare or benefit plans and programs, and all
funds and accounts held thereunder;
          (c) all real property, including land, buildings, structures and
improvements thereon, appurtenances thereto and interests therein and all
fixtures constituting part of such real property;
          (d) all accounts receivable;
          (e) all notes receivable;
          (f) all cash and cash equivalents, including amount on deposits in
bank accounts;
          (g) all refunds, overpayments and prepayments of Taxes and duties paid
by Seller,
          (h) all Tax Returns of Seller and all other Books and Records related
thereto;
          (i) all corporate minute books and stock records of Seller and all
other Books and Records related thereto;
          (j) the capital stock of any Subsidiary; and
          (k) the assets, if any, that are set forth on Schedule 2.2(k).
     Section 2.3 Inability to Assign Assumed Contracts.
          (a) Notwithstanding anything to the contrary contained in this
Agreement or in any Closing Document, to the extent that the assignment or
attempted assignment to Acquisition Sub of any Assumed Contract, or any Claim,
right or benefit arising thereunder or resulting therefrom, is prohibited by any
Law, or would require any consent, approval, waiver, authorization or novation
by a Governmental Entity or a Person and such consent, approval, waiver,
authorization or novation has not been obtained prior to Closing and in a form
acceptable to Acquisition Sub in its sole discretion, or with respect to which
any attempted assignment would be ineffective or would materially adversely
affect the rights of Seller or Acquisition Sub thereunder, then this Agreement
will not constitute an assignment or attempted assignment thereof, and the same
will not be assigned at Closing.
          (b) Both prior and subsequent to Closing, the parties will use
commercially reasonable efforts, and cooperate with each other, to obtain
promptly all consents, approvals, waivers, authorizations or novations,
including all Approvals, for the Assumed Contracts on terms acceptable to Buyer
and Acquisition Sub in its sole discretion. Buyer will bear and pay the cost of
all filing, recordation and similar fees and Taxes incurred after the date
hereof and payable to Governmental Entities in connection with assignment of the
Assumed Contracts, and any additional fees or charges (howsoever denominated)
required by any Persons in connection with the assignment of any Assumed
Contract or obtaining any consent, approval, waiver, authorization or novation,
including any Approval.

10



--------------------------------------------------------------------------------



 



          (c) If any consent, approval, waiver, authorization or novation,
including any Approval, which is necessary for the effective assignment to
Acquisition Sub of any Assumed Contract, cannot be obtained or made and, as a
result, the full benefits of use of such Assumed Contract cannot be provided to
Acquisition Sub following Closing otherwise in accordance with this Agreement,
then Seller will use its best efforts to provide Acquisition Sub the economic
and operational equivalent, to the extent permitted, of obtaining or making such
consent, approval, waiver, authorization or novation, as the case may be, and to
permit Acquisition Sub to perform Seller’s obligations and enforce Seller’s
rights under such Assumed Contract as if such Assumed Contracts had been sold,
conveyed, assigned and delivered to Acquisition Sub, including (i) enforcing, at
the Acquisition Sub’s request and at the expense of Seller, any rights of Seller
arising with respect thereto, including the right to terminate in accordance
with the terms thereof upon the advice of Acquisition Sub and (ii) permitting
Acquisition Sub to enforce any rights arising with respect thereto. Seller will
pay to Acquisition Sub, when received, all income, proceeds and other monies
received by Seller from third parties to the extent related to Acquisition Sub’s
intended rights under any Assumed Contract, as contemplated by this
Section 2.3(c). Once any such consent, approval, waiver, authorization or
novation is obtained or made in a form acceptable to Acquisition Sub in its sole
discretion, Seller will assign such Assumed Contract to Acquisition Sub at no
additional cost. Any expenses incurred by Seller, and any reasonable expenses
incurred by Acquisition Sub, in connection with the arrangements contemplated by
this Section 2.3(c) will be borne by Seller.
          (d) The provisions of this Section 2.3 shall not affect the right of
the Buyer and Acquisition Sub to elect not to consummate the Transaction
contemplated by this Agreement if the conditions to its obligations hereunder
contained in Article VI hereof have not been otherwise fulfilled.
     Section 2.4 Excluded Liabilities.
     It is expressly understood and agreed that neither Buyer or Acquisition
Sub, nor any of their Affiliates, will assume, nor will any of them be liable
for, any Liability of Seller, any Seller Subsidiary, any Affiliate of Seller or
the Business, of any kind or nature, at any time existing or asserted, howsoever
arising, whether or not accrued, whether fixed, contingent or otherwise, whether
known or unknown, liquidated or unliquidated, due or to become due, and whether
or not recorded on the Books and Records of Seller, unless such Liability is
expressly within the definition of Assumed Liabilities under Section 2.5. All
Liabilities that are not expressly within the definition of Assumed Liabilities
under Section 2.5 are referred to collectively as the “Excluded Liabilities.”
     Section 2.5 Assumption of Certain Liabilities.
     On the terms and subject to the conditions set forth herein, Acquisition
Sub will assume and agree to satisfy and discharge or perform when due only the
following Liabilities of Seller (and no others) (collectively, the “Assumed
Liabilities”):
          (a) all Liabilities identified on Schedule 2.5(a), including the
amount of such Liabilities as of the Closing Date, arising under the Assumed
Contracts, excluding all warranty obligations of Seller under the Assumed
Contracts for products sold and services rendered prior to

11



--------------------------------------------------------------------------------



 



Closing, to the extent that the rights and benefits of Seller thereunder are
effectively transferred or assigned to Acquisition Sub, or novated for the
benefit of Acquisition Sub; and
          (b) all Liabilities identified on Schedule 2.5(b), including the
amount of such Liabilities as of the Closing Date, that arise out of or relate
to the Transferred Assets (other that the Assumed Contracts) to the extent such
Liabilities are attributable to occurrences and circumstances arising after
Closing.
     Section 2.6 Purchase Price.
          (a) On the terms and subject to the conditions set forth in this
Agreement, and subject to adjustment, if any, as provided by Section 2.6(a)(ii),
the purchase price for the Transferred Assets that Buyer will pay to Seller is
One Million Eight Hundred Sixty Thousand Dollars ($1,860,000) (the “Purchase
Price”). The Purchase Price will be paid as follows:
               (i) On the terms and subject to the conditions set forth in this
Agreement, at Closing, Buyer shall pay to Seller by wire transfer of
immediately-available funds in the amount of One Million Eight Hundred Ten
Thousand and no/100 Dollars ($1,810,000);
               (ii) On the terms and subject to the conditions set forth in this
Agreement, including Buyer’s right of offset pursuant to Section 7.3, and
following the notice and cure provisions of Section 7.4, six months from the
Closing Date Buyer shall pay to Seller by wire transfer of immediately-available
funds in the amount of Fifty Thousand and no/100 Dollars ($50,000) (the
“Holdback Amount”) provided that the Seller and no Selling Shareholder has
violated any material terms of this Agreement or the Closing Documents and
further provided that Buyer does not have the right to offset the Holdback
Amount pursuant to Section 7.3. Subject to the notice and cure provisions of
Section 7.4, if the Buyer in good faith determines that Seller or any of the
Selling Shareholders has violated any material terms of this Agreement, then
Buyer will not have to pay Seller the Holdback Amount portion of the Purchase
Price.
     Section 2.7 Closing.
     The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Harter Secrest & Emery LLP, in
Rochester, New York, commencing at 10:00 a.m. local time on the second business
day following the satisfaction or waiver of all conditions to the obligations of
the Parties to consummate the transactions contemplated hereby (other than
conditions with respect to actions the respective Parties will take at the
Closing itself) or such other date as Buyer and Seller may mutually determine
(the “Closing Date”); provided, however, that the Closing Date shall be no later
than November 12, 2008. The required deliveries at Closing are set forth in
Article VII.
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SELLER AND SELLING SHAREHOLDERS
     As of the date hereof and (except as otherwise expressly stated herein) as
of the Closing, each of the Seller, and each Selling Shareholder, jointly and
severally, represents and warrants to Buyer as follows:

12



--------------------------------------------------------------------------------



 



     Section 3.1 Organization and Power; Stock Ownership.
     Seller is a corporation duly organized, validly existing and in good
standing under the Laws of the State of California. Seller has all requisite
corporate power and authority to enter into this Agreement and the Closing
Documents, to perform its obligations hereunder and thereunder, to own, lease,
operate and transfer the Transferred Assets, and to carry on the Business as now
being conducted. Seller is duly qualified to do business and is in good standing
as a foreign corporation in each jurisdiction where its ownership or operation
of the Transferred Assets or its conduct of the Business requires such
qualification, which jurisdictions are listed on Schedule 3.1.
     Section 3.2 Authorization.
     Seller has full corporate power and authority to execute and deliver this
Agreement and each Closing Document and to perform its obligations hereunder and
thereunder. The execution, delivery and performance by Seller of this Agreement
and each Closing Document have been duly and validly authorized by Seller’s
board of directors and, if necessary, its shareholders.
     Section 3.3 Approvals.
     Except for the Approvals, no consent, approval, waiver, authorization or
novation is required to be obtained by Seller and no notice or filing is
required to be given by Seller to, or made by Seller with, any Governmental
Entity or other Person in connection with the execution, delivery and
performance by Seller of this Agreement and each Closing Document and the
consummation of the Transaction.
     Section 3.4 Non-Contravention.
     The execution, delivery and performance by Seller of this Agreement and
each Closing Document, and the consummation of the Transaction, do not and will
not: (a) violate any provision of the certificate of incorporation, bylaws, or
other organizational documents of Seller; (b) assuming the receipt or making of
all Approvals, conflict with, or result in the breach of, or constitute a
default under, or result in the termination, cancellation or acceleration
(whether after the filing of notice or the lapse of time or both) of any right
or obligation of Seller under, or a loss of any benefit to which Seller is
entitled under, any Assumed Contract or any contract to which Seller is a party,
or result in the creation of any Encumbrance (other than a Permitted
Encumbrance) upon any of the Transferred Assets; or (c) assuming the receipt or
making of all Approvals, violate or result in a breach of or constitute a
default under any Law, judgment, injunction, order, decree or other restriction
of any Governmental Entity to which Seller is subject.
     Section 3.5 Binding Effect.
     This Agreement and each Closing Document, when executed and delivered by
Buyer, Acquisition Sub and Seller, will constitute valid and legally binding
obligations of Seller, enforceable against it in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization, moratorium
and similar laws of general applicability relating to or affecting creditors’
rights and to general equity principles.

13



--------------------------------------------------------------------------------



 



     Section 3.6 Financial Statements.
     Attached as Schedule 3.6 are the following financial statements
(collectively the “Financial Statements”): an unaudited balance sheet and profit
and loss statement as of and for the fiscal year ended June 30, 2008 (the “Most
Recent Fiscal Year End”) for Seller. The Financial Statements are true, correct
and complete in all material respects, are consistent with Seller’s Books and
Records (which Books and Records are correct and complete) applied on a
consistent basis throughout the periods covered thereby, present fairly the
financial condition of Seller as of such dates and the results of operations of
Seller for such periods.
     Section 3.7 Title.
     With respect to all of the Transferred Assets, Seller has and will have at
Closing: (i) good title to all tangible property included in the Transferred
Assets, free and clear of all Encumbrances except for Permitted Encumbrances;
and (ii) all right, title and interest in and to all intangible property
included in the Transferred Assets, free and clear of all Encumbrances except
for Permitted Encumbrances and, in the case of the Assumed Contracts, subject to
the rights of third parties thereunder. Seller will effectively transfer such
title to all of the Transferred Assets to Buyer at Closing.
     Section 3.8 Transferred Assets.
          (a) The Transferred Assets, when taken together with the Excluded
Assets, constitute all properties, assets and leasehold estates, real, personal
and mixed, tangible and intangible, comprising, used or useful in the operation
of the Business on the date hereof and immediately prior to Closing.
          (b) Except as set forth in Schedule 3.8(b), those Transferred Assets
that are tangible and are presently being used by Seller for manufacturing
Products, are free from defects (patent and latent), have been maintained in
accordance with normal industry practice, are in good operating condition and
repair (subject to normal wear and tear), and are suitable for the purposes for
which they are presently used and proposed to be used.
          (c) All of the Inventory is good and marketable and, except as set
forth in Schedule 3.8(c), all of the Software and Products included in the
Inventory are the respective current versions thereof.
     Section 3.9 Compliance With Laws.
          (a) The Business has been and is being conducted in compliance with
all Laws, except for any non-compliance that would not, individually or in the
aggregate have a Material Adverse Effect. The Seller has all Governmental
Authorizations necessary for the conduct of the Business as currently conducted,
except for those Governmental Authorizations the absence of which would not,
individually or in the aggregate, have a Material Adverse Effect.
          (b) To Seller’s Knowledge, each of the premises of the Business
conforms to and complies with all covenants, conditions, restrictions,
reservations, land use, zoning, health, fire, water and building codes and other
similar Laws, and no such Laws prohibit or limit or condition the

14



--------------------------------------------------------------------------------



 



use or operation of such premises as currently used and operated. There is no
pending, or to Seller’s Knowledge, contemplated, threatened or anticipated
change in the zoning classification of any of such premises. To Seller’s
Knowledge, Seller has operated and maintained such premises in accordance with
applicable Laws.
     Section 3.10 Litigation and Claims.
     Except as set forth on Schedule 3.10: (a) there is no civil, criminal or
administrative Claim or investigation pending or, to Seller’s Knowledge,
threatened, against Seller or any Seller Affiliate with respect to or relating
to the Business, any of the Transferred Assets or Assumed Liabilities; and
(b) neither the Business, nor any of the Transferred Assets nor any Assumed
Liability is subject to any order, writ, judgment, award, injunction or decree
of any Governmental Entity or of any arbitrator.
     Section 3.11 Undisclosed Liabilities.
     Except as set forth on Schedule 3.11, Seller has no Liability (and to
Seller’s Knowledge there is no basis for any present or future action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand against
any of them giving rise to any Liability), except for (i) Liabilities set forth
on the face of the Financial Statements and (ii) Liabilities which have arisen
after the Most Recent Fiscal Year End in the Ordinary Course (none of which
results from, arises out of, relates to, is in the nature of, or was caused by
any breach of contract, breach of warranty, tort, infringement, or violation of
law).
     Section 3.12 Intellectual Property.
          (a) Seller owns or has the right to use pursuant to written license,
sublicense, agreements or permission all of the Transferred Intellectual
Property. Each item of Transferred Intellectual Property and Seller’s rights
under the Assumed License Agreement will be owned or available for use by right
by Buyer immediately upon Closing, without the payment of any additional amounts
to any third party, other than applicable Assumed Liabilities. Upon Closing, all
available patent rights as to any of the Transferred Intellectual Property or
any of the Products may be pursued exclusively by Buyer.
          (b) Seller owns and Buyer will receive at Closing, free and clear of
all Encumbrances (except for Permitted Encumbrances), all Intellectual Property
and other proprietary information, processes and formulae used in, related to or
arising from the Business or otherwise necessary for the ownership, maintenance
and use of the Transferred Assets and the conduct of the Business.
          (c) To Seller’s Knowledge, Seller has not interfered with, infringed
upon, misappropriated or otherwise violated (whether through the use of the
Transferred Intellectual Property or otherwise) any Intellectual Property rights
of any third party, and no Claim has been asserted by any Person as to the use
of the Transferred Intellectual Property or alleging any such interference,
infringement, misappropriation or violation (including any Claim that Seller
must license or refrain from using any Intellectual Property rights of any third
party), and Seller does not know of any valid basis for any such Claim. To
Seller’s Knowledge, no third party has interfered with, infringed upon,
misappropriated or otherwise violated any rights of Seller with respect to the

15



--------------------------------------------------------------------------------



 



Transferred Intellectual Property. Seller has made available to Buyer all
infringement studies, including opinions of counsel, prepared by or on behalf of
Seller.
          (d) Schedule 2.1(c)(i) identifies all Software of Seller. Seller has
made available to Buyer correct and complete copies of all Software that is
Transferred Intellectual Property, as amended to date, and has made available to
Buyer correct and complete copies of all other written documentation evidencing
ownership and prosecution (if applicable) of each such item of Software. Except
as set forth in Schedule 3.12(d), with respect to each such item of Software:
               (i) the Software is not subject to any outstanding injunction,
judgment, order, decree, ruling, or charge nor, to Seller’s Knowledge, is any of
the foregoing threatened;
               (ii) no Claim or investigation is pending or, to Seller’s
Knowledge, threatened, which challenges the legality, validity, enforceability,
use or ownership of the Software; and
               (iii) Seller has not agreed to indemnify any Person for or
against any interference, infringement, misappropriation or other violation with
respect to the Software.
          (e) Schedule 2.1(c)(ii), Schedule 2.1(c)(iii) and Schedule 2.1(c)(iv)
identify each Patent, Trademark and Copyright of Seller. Seller has made
available to Buyer correct and complete copies of all Patents, Trademarks and
Copyrights related to such Transferred Intellectual Property, as amended to
date, and has made available to Buyer correct and complete copies of all other
written documentation evidencing ownership and prosecution (if applicable) of
each such Patent, Trademark or Copyright, including all applications,
registrations and prosecution materials. Except as set forth in
Schedule 3.12(e), with respect to each such Patent, Trademark and Copyright:
               (i) the Patent, Trademark or Copyright is not subject to any
outstanding injunction, judgment, order, decree, ruling, or charge nor, to
Seller’s Knowledge, is any of the foregoing threatened;
               (ii) no Claim or investigation is pending or, to Seller’s
Knowledge, threatened, which challenges the legality, validity, enforceability,
use or ownership of the Patent, Trademark or Copyright;
               (iii) Seller has not agreed to indemnify any Person for or
against any interference, infringement, misappropriation or other violation with
respect to the Patent, Trademark or Copyright; and
               (iv) Seller has not taken, nor does it know of, any actions,
including a sale or offer for sale, the disclosure of which could lead to the
invalidity of any resulting Patent, Trademark or Copyright.
          (f) Schedule 2.1(e) identifies each Product and Seller has made
available to Buyer correct and complete copies of all items related to the same,
as amended to date, and has made available to Buyer correct and complete copies
of all other written documentation evidencing ownership and prosecution (if
applicable) of each such Product, including all applications,

16



--------------------------------------------------------------------------------



 



registrations and prosecution materials. Except as set forth in
Schedule 3.12(f), with respect to each Product:
               (i) the Product is not subject to any outstanding injunction,
judgment, order, decree, ruling, or charge nor, to Seller’s Knowledge, is any of
the foregoing threatened;
               (ii) no Claim or investigation is pending or, to Seller’s
Knowledge, threatened, which challenges the legality, validity, enforceability,
use or ownership of the Product;
               (iii) Seller has not agreed to indemnify any Person for or
against any interference, infringement, misappropriation or other violation with
respect to the Product.
          (g) With respect to each Assumed License Agreement:
               (i) the Assumed License Agreement is legal, valid, binding,
enforceable and in full force and effect with respect to Seller and, to Seller’s
Knowledge, any other party thereto;
               (ii) the Assumed License Agreement will continue to be legal,
valid, binding, enforceable and in full force and effect with respect to Buyer
and any other party thereto following the consummation of the Transaction;
               (iii) neither Seller nor, to Seller’s Knowledge, any other party
to the Assumed License Agreement is in breach or default, and no event has
occurred which with notice or lapse of time would constitute a breach or default
or permit termination, modification or acceleration thereunder;
               (iv) neither Seller nor, to Seller’s Knowledge, any other party
to the Assumed License Agreement has repudiated any material provision thereof
or threatened any breach thereof;
               (v) to the Seller’s Knowledge, (i) with respect to each Assumed
License Agreement that is a sublicense of Intellectual Property owned by a third
party, the representations and warranties set forth in Section 3.12(g)(i)
through Section 3.12(g)(iv) are true and correct with respect to the underlying
license; and (ii) no Claim or investigation is pending or threatened that
challenges the legality, validity or enforceability of the Intellectual Property
owned by a third party underlying the Assumed License Agreement, and there is no
basis for any such Claim.
          (h) Schedule 3.12(h) sets forth the form and placement of the
proprietary legends and copyright notices displayed in or on the Software. To
Seller’s Knowledge, in no instance has the eligibility of the Software for
protection under applicable copyright law been forfeited to the public domain by
omission of any required notice or any other action.
          (i) Seller has promulgated and used its commercially reasonable
efforts to enforce the trade secret protection program set forth in
Schedule 3.12(i). To Seller’s Knowledge, there has been no material violation of
such program by any Person. To Seller’s Knowledge, the Transferred Intellectual
Property (including any source code and system documentation relating to the
Software): (i) has at all times been maintained in confidence; and (ii) has been
disclosed by

17



--------------------------------------------------------------------------------



 



Seller only to employees and consultants having a “need to know” the contents
thereof in connection with the performance of their duties to Seller.
          (j) To Seller’s Knowledge, all personnel, including employees, agents,
consultants and contractors, who have contributed to or participated in the
conception, reduction to practice or development of the Technical Documentation,
Transferred Intellectual Property and Products on behalf of Seller either:
(i) have been party to a “work-for-hire” arrangement or agreement with Seller,
in accordance with applicable federal and state law, that has accorded Seller
full, effective, exclusive and original ownership of, and all right, title and
interest in and to, all tangible and intangible property thereby arising; or
(ii) have executed appropriate instruments of assignment in favor of Seller as
assignee that have conveyed to Seller full, effective and exclusive ownership of
all right, title and interest in and to all tangible and intangible property
arising thereby.
     Section 3.13 Adequacy of Technical Documentation.
     The Technical Documentation includes the source code, system documentation,
statements of principles of operation and schematics for all of the Intellectual
Property, as well as any pertinent commentary or explanation, including any
commentary contained in any source code, that may be necessary to Seller’s
Knowledge, to render such materials understandable to Buyer and, with respect to
any Software, usable by a trained computer programmer.
     Section 3.14 Intellectual Property Rights Granted to Seller.
          (a) Schedule 3.14(a) lists each license, sublicense, agreement and
permission by which Seller uses or has right, prospective rights to such rights
or interests in any Intellectual Property owned by a third party. Seller has
made available to Buyer correct and complete copies of all such licenses,
sublicenses and agreements (as amended to date). The Seller has not obtained any
such rights in any Intellectual Property under any oral license, sublicense,
agreement or permission.
          (b) Seller has obtained the full, unrestricted and legal right and
license to use, make, have made, copy, publicly display, publicly perform,
modify and distribute the third-party Intellectual Property contained in the
Transferred Intellectual Property and Technical Documentation pursuant to the
Assumed License Agreements. Except as set forth on Schedule 3.14(b), to Seller’s
Knowledge, the Transferred Intellectual Property and the Technical Documentation
contain no other programming, materials or Intellectual Property in which any
third party may claim superior, joint or common ownership, including any right
or license. The Transferred Intellectual Property and the Technical
Documentation do not contain derivative works, reproductions or copies of any
programming or materials not owned in their entirety by Seller and included in
the Transferred Assets.
     Section 3.15 Third-Party Interests in Intellectual Property.
     Schedule 3.15 identifies each license, sublicense, agreement and permission
by which a third-party uses or has rights, prospective rights to such rights or
interests in any Intellectual Property or Technical Documentation owned by
Seller. Seller has made available to Buyer correct and complete copies of all
such agreements (as amended to date). The Seller has not granted any such rights
in any Intellectual Property under any oral license, sublicense, agreement or
permission. The licenses and sublicenses set forth on Schedule 3.15 constitute
only end-user agreements, each in a standard form

18



--------------------------------------------------------------------------------



 



previously disclosed to Buyer and each of which grants the end-user thereunder
solely the non-exclusive right and license to use an identified Intellectual
Property and related user documentation, for internal purposes only. There are
no contracts, agreements, licenses and other commitments and arrangements in
effect with respect to the marketing, distribution, licensing, or promotion of
the Inventory, the Technical Documentation, the Transferred Intellectual
Property or the Products by any independent sales person, distributor,
sublicensor or other re-marketer or sales organization.
     Section 3.16 Major Vendors and Customers.
     Schedule 3.16 lists each third-party licensor, developer, re-marketer,
distributor and supplier of property or services to, and each licensee, end-user
or customer of, the Business to whom Seller paid or billed in the aggregate
$10,000 (in cash, stock, services, debt or other consideration) or more since
January 1, 2007, together with, in each case, the amount paid or billed during
such period. The consummation of the Transaction will not result in the loss of
any significant customer, potential customer or vendor of the Business.
     Section 3.17 Assumed Contracts.
          (a) Seller has made available to Buyer true and complete copies of
each Assumed Contract that is in written form, and true and complete written
summaries of each Assumed Contract that is oral. Each of the Assumed Contracts
constitutes the valid and legally binding obligation of Seller and is
enforceable in accordance with its terms. Each of the Assumed Contracts
constitutes the entire agreement of the respective parties thereto relating to
the subject matter thereof. All obligations required to be performed under the
terms of the Assumed Contracts by the date hereof have been performed by Seller,
and to Seller’s Knowledge by the other parties thereto. All obligations required
to be performed under the terms of the Assumed Contracts by the Closing Date
shall have been performed by Seller, and to Seller’s Knowledge by the other
parties thereto. No act or omission has occurred or failed to occur which, with
the giving of notice, the lapse of time or both would constitute a default under
any of the Assumed Contracts or permit termination, modification or acceleration
thereunder, and each of the Assumed Contracts is in full force and effect
without default on the part of Seller and, to Seller’s Knowledge, of the other
parties thereto.
          (b) Except for the Approvals, none of the Assumed Contracts requires
consent or waiver for its assignment to and assumption by Acquisition Sub.
          (c) Except for this Agreement, the Assumed Contracts, the Plans (as
defined in Section 3.21), and any agreements identified in Schedule 2.1(j),
there are no: (i) contracts or commitments affecting the use or value of the
Business or any of the Transferred Assets; (ii) agreements, licenses or
commitments with respect to Transferred Intellectual Property or affecting the
Business or requiring future performance by Seller; (iii) collective bargaining
agreements or other contracts or commitments to or with any labor unions or
other employee representatives, groups of employees, works councils or the like;
(iv) employment contracts or other contracts, agreements or commitments to or
with individual current, former or prospective employees, consultants or agents;
or (v) joint ventures or other contracts or commitments providing for payments
based in any manner on the revenues or profits of Seller, the Business or any
Transferred Asset.

19



--------------------------------------------------------------------------------



 



     Section 3.18 Warranties.
     All Products sold and services rendered by the Seller on or before the date
hereof have been in conformity with written warranties and commitments and
express and implied warranties of Seller as set forth on Schedule 3.18. As of
June 30, 2008, the Seller had no Liability for replacement of such Products or
other damages in connection with such Products or services rendered, except to
the extent of any warranty reserve set forth on the Financial Statements, which
warranty reserve is adequate to cover the amount of all reasonably anticipated
warranty-related claims for Products sold and services rendered on or before
June 30, 2008. As of the Closing Date, the Seller will have no Liability for
replacement of such Products or other damages in connection with Product sold or
services rendered, except to the extent of any warranty reserve set forth on
Schedule 3.18, which warranty reserve will be adequate to cover the amount of
all reasonably anticipated warranty-related claims for Products sold or services
rendered on or before the Closing Date. No Product sold or service rendered by
the Seller is subject to any contractual guaranty, warranty or other indemnity
beyond the applicable standard terms and conditions of sale or license. Seller
has heretofore made available to Buyer copies of the standard terms and
conditions of sale or license used by the Seller, which contain all applicable
guaranty, warranty and indemnity provisions.
     Section 3.19 Taxes.
     Except as set forth on Schedule 3.19:
          (a) Seller (and each affiliated, unitary or combined group of which
Seller is or has been a member) has timely filed all material federal, state,
local and foreign income and franchise Tax Returns, and all other material Tax
Returns that are required to be filed by it on or before the date hereof, and
all Taxes shown on any Tax Return have been paid, and the Financial Statements
reflect an adequate accrual, based on the facts and circumstances existing as of
the respective dates thereof, for all Taxes payable by Seller through the
respective dates thereof;
          (b) there are no deficiencies for any Taxes proposed, asserted or
assessed against Seller, no requests for waivers of the time to assess any Taxes
are pending, and no power of attorney with respect to any Taxes has been
executed or filed with any taxing authority;
          (c) Seller has complied with all applicable Laws relating to the
payment and withholding of material Taxes and has withheld and paid all material
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor or other Person;
          (d) there are no Encumbrances for Taxes (other than Permitted
Encumbrances set forth on Schedule 3.19) on the assets of Seller;
          (e) Seller is not bound by any agreement (either with any Person or
any taxing authority) with respect to Taxes that will remain in effect following
Closing;
          (f) Seller has not constituted either a “distributing corporation” or
a “controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of stock qualifying for tax-free treatment under
Section 355 of the Code (i) in the two (2) years prior to the date of this
Agreement or (ii) in a distribution which could otherwise constitute part of a
“plan” or

20



--------------------------------------------------------------------------------



 



“series of related transactions” (within the meaning of Section 355(e) of the
Code) in conjunction with the Transaction;
          (g) Seller has never been a member of an affiliated, unitary or
combined group of corporations (within the meaning of Section 1504 of the Code
and any analogous provision of state, local or foreign Law) other than the
affiliated group of which Seller is the common parent;
          (h) Seller has not filed a consent pursuant to the provisions of
Section 341(f) of the Code (or any corresponding provision of state or local
Law) or agreed to have Section 341(f)(2) of the Code (or any corresponding
provision of state or local Law) apply to any disposition of any asset owned by
Seller;
          (i) Seller has not agreed to make, nor is required to make, any
adjustment under Section 481(a) of the Code or any similar provision of state,
local or foreign Law by reason of a change in accounting methods or otherwise;
          (j) no property owned by Seller is (i) property required to be treated
as being owned by another Person pursuant to the provisions of Section 168(f)(8)
of the Internal Revenue Code of 1954, as amended, and in effect immediately
prior to the enactment of the Tax Reform Act of 1986, (ii) “tax-exempt use
property” within the meaning of Section 168(h)(1) of the Code, (iii) “tax-exempt
bond financed property” within the meaning of Section 168(g) of the Code, or
(iv) “limited use property” (as that term is used in Rev. Proc. 76-30);
          (k) no audit or other administrative or court proceedings are pending
with respect to Taxes of Seller and no notice thereof has been received; and no
issue has been raised by any taxing authority in any presently pending or prior
audit that could have a Material Adverse Effect on Seller for any period after
Closing;
          (l) no Claim has been made by a taxing authority in a jurisdiction
where Seller does not file Tax Returns that Seller is or may be subject to
taxation in that jurisdiction;
          (m) Seller is not a party to any contract, agreement or other
arrangement which provides for the payment of any amount which would not be
deductible by reason of Section 280G of the Code; and
          (n) Seller has made available to Buyer true and complete copies of
(i) all federal and state income Tax Returns of Seller (or the portion of any
affiliated, unitary or combined Tax Return relating to Seller) for the preceding
three (3) taxable years, and (ii) any audit report issued within the last three
(3) years (or otherwise with respect to any audit or proceeding in progress)
relating to Taxes of Seller.
     Section 3.20 Employment Matters.
     Except as set forth on Schedule 3.20: (a) Seller is not a party to or bound
by any collective bargaining or similar agreement; (b) during the three-year
period preceding the date hereof, the Business has not experienced any strikes,
grievances or Claims of unfair labor practice; (c) Seller has no Knowledge of
any organizational effort presently being made or threatened by or on behalf of
any labor union with respect to the employees of the Business; (d) during the
three-year period preceding

21



--------------------------------------------------------------------------------



 



the date hereof, there has not been, and there is not presently pending or
existing or, to Seller’s Knowledge, threatened, any strike, work stoppage, labor
arbitration or proceeding in respect of the grievance of any employee, any
application or complaint filed by an employee or union with the National Labor
Relations Board or any comparable Governmental Entity, organizational activity
or other labor dispute against the Business or its premises; (e) no application
for certification of a collective bargaining agent is pending or, to Seller’s
Knowledge, threatened; (f) there is no lockout of any employees by the Business;
(g) there are no Claims currently pending or, to Seller’s Knowledge, threatened,
against Seller alleging the violation of any Laws relating to employment, equal
employment opportunity, nondiscrimination, immigration, wages, hours, benefits,
collective bargaining, the payment of social security and similar Taxes,
occupational safety and health and plant closing (collectively, “Employment
Laws”), or any other Claim whatsoever, whether based in tort, contract or Law,
arising out of or relating in any way to a Person’s employment (actual or
alleged), application for employment or termination of employment with Seller
and, to the Seller’s Knowledge, there is no basis for any such Claim; (h) Seller
has not been found liable for the payment of Taxes, fines, penalties or other
amounts, however designated, for failure to comply with any Employment Laws,
and, to the Seller’s Knowledge, there is no basis for any such Liability; and
(i) Seller has paid all amounts of compensation due to its employees and former
employees and has properly withheld and reported Taxes on the same.
     Section 3.21 Employee Benefits.
          (a) Schedule 3.21(a) lists all formal or informal, written or
unwritten, employee benefit plans and collective bargaining, employment or
severance agreements or other similar arrangements which the Seller, or any
ERISA Affiliate, has ever sponsored, maintained, or to which contributions are
made, or for which obligations have been incurred, for the benefit of employees
of the Seller or an ERISA Affiliate, including, without limitation, (1) any
“employee benefit plan” (within the meaning of Section 3(3) of ERISA) (the
“Benefit Plans”), (2) any profit-sharing, incentive compensation (whether cash
or equity), commission, deferred compensation, bonus, stock option, stock
purchase, pension, retainer, consulting, retirement, severance, welfare or
incentive plan, agreement or arrangement, (3) any plan, agreement or arrangement
providing for “fringe benefits” or perquisites to employees, officers, directors
or agents, including but not limited to benefits relating to automobiles, clubs,
vacation, child care, parenting, sabbatical, sick leave, medical, dental,
hospitalization, life insurance and other types of insurance, and (4) any
employment agreement. The plans, agreements and arrangements described in this
Section 3.21 are referred to herein as “Plans. Copies of all written Plans and
written descriptions of all unwritten Plans have been provided or made available
to Buyer.
          (b) None of the Plans is (i) a plan subject to Title IV of ERISA or
Section 412 of the Code, (ii) a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA), (iii) a “multiple employer plan” (within the meaning of
Section 3(40) of ERISA or Section 413(c) of the Code), (iv) a “voluntary
employees’ beneficiary association” (within the meaning of Section 501(c)(9) of
the Code), or (v) a “multiple employer welfare arrangement” (within the meaning
of Section 3(40)(A) of ERISA).
          (c) Neither the Seller nor any ERISA Affiliate has ever contributed
to, or had an obligation to contribute to, any plan subject to Title IV of ERISA
or Section 412 of the Code, any “multiemployer plan” (within the meaning of
Section 3(37) of ERISA), any “multiple employer

22



--------------------------------------------------------------------------------



 



plan” (within the meaning of Section 3(40) of ERISA or Section 413(c) of the
Code), any “voluntary employees’ beneficiary association” (within the meaning of
Section 501(c)(9) of the Code), or any “multiple employer welfare arrangement”
(within the meaning of Section 3(40)(A) of ERISA).
          (d) Each Plan has been administered in accordance with: (i) the terms
of all applicable governing documents; (ii) the applicable provisions of ERISA,
the Code and all other Laws; and (iii) the terms of all applicable employment,
collective bargaining and other agreements. Except as set forth in
Schedule 3.10, there are no actions, suits, proceedings, disputes, Claims or
investigations pending or, to Seller’s Knowledge, threatened against or
involving any Plan, and there are no investigations by any Governmental Entity
or other Claims (except routine claims for benefits payable in the normal
operation of the plan) pending or threatened against or involving any Plan or
asserting any rights to benefits under any Plan.
          (e) All contributions to, and payments from, the Plans that may have
been required to be made in accordance with such plans and, when applicable,
Section 302 of ERISA or Section 412 of the Code, have been timely made. All such
contributions to the Plans, and all payments under the Plans for any period
ending before the Closing Date that are not yet, but will be, required to be
made with respect to the employees of the Business, are disclosed on
Schedule 3.21(e). Seller has funded or will fund each Plan in accordance with
its terms through the Closing Date, including the payment of applicable premiums
on any insurance contract funding a Plan for coverage provided through the
Closing Date.
          (f) No “prohibited transaction,” as defined in Section 406 of ERISA
and Section 4975 of the Code, has occurred in respect of any Plan, and no civil
or criminal action brought pursuant to Part 5 of Title I of ERISA is pending or,
to Seller’s Knowledge, threatened in writing or orally against any fiduciary of
any Plan.
          (g) All of the Plans that are intended to qualify under Section 401(a)
of the Code have received favorable determination letters from the Internal
Revenue Service to the effect that such plans are so qualified. No determination
letter with respect to any such Plan has been revoked nor has revocation of a
determination letter been threatened. No Plan has been amended since the date of
its most recent determination letter or application therefor in any respect
which would adversely affect its qualification or materially increase its cost,
and no Plan has been amended in a matter that would require security to be
provided in accordance with Section 401(a)(29) of the Code.
          (h) Except as set forth on Schedule 3.21(h), to Seller’s Knowledge,
there have been no statements or communications made or materials provided to
any current or former employee by any Person which constitutes a contract of or
binding obligation on Seller to provide for any pension, welfare or other
insurance-type benefits to any such employee or former employee, whether before
or after retirement, other than benefits under the Plans.
          (i) Except as set forth in Schedule 3.21(i) or as expressly set forth
in this Agreement, no Transferred Employee will become entitled to any bonus,
retirement, severance, job security or similar benefit or any enhanced benefit
solely as a result of the Transaction.

23



--------------------------------------------------------------------------------



 



          (j) There are no unfunded Liabilities of any kind with respect to any
employee, whether or not arising under a Plan (including Liabilities arising
from any Law, contract, custom, Plan with respect to severance of employment).
          (k) There is no liability whatsoever with respect to, or in any way
related to, any employee benefit arrangement, the Plans, or the Benefit Plans,
which the Buyer shall assume, or could reasonably be expected to assume (by
operation of law or otherwise), as part of the transactions contemplated by this
Agreement or otherwise.
          (l) “ERISA Affiliate” means any Person that is a member of “controlled
group of corporations” with, or is under “common control” with, or is a member
of the same “affiliated service group” with the Seller, as defined in
Section 414 of the Code.
     Section 3.22 Leased Real Property.
          (a) Seller does not own any Real Property.
          (b) Schedule 3.22(b) sets forth the address of each parcel of Leased
Real Property, and a true and complete list of all Leases for each such Leased
Real Property (including the date and name of the parties to such Lease
document). Seller has delivered to Buyer a true and complete copy of each such
Lease document, and in the case of any oral Lease, a written summary of the
material terms of such Lease. Except as set forth in Schedule 3.22(b), with
respect to each of the Leases:
               (i) such Lease is legal, valid, binding, enforceable and in full
force and effect;
               (ii) this Agreement does not require the consent of any other
party to such Lease (except for those Leases for which Lease Consents, as
hereinafter defined, are obtained), will not result in a breach of or default
under such Lease, and will not otherwise cause such Lease to cease to be legal,
valid, binding, enforceable and in full force and effect on identical terms
following the Closing;
               (iii) Seller’s possession and quiet enjoyment of the Leased Real
Property under such Lease has not been disturbed and there are no disputes with
respect to such Lease;
               (iv) neither Seller nor to Seller’s Knowledge any other party to
the Lease is in breach or default under such Lease, and to Seller’s Knowledge no
event has occurred or circumstance exists which, with the delivery of notice,
the passage of time or both, would constitute such a breach or default, or
permit the termination, modification or acceleration of rent under such Lease;
               (v) no security deposit or portion thereof deposited with respect
to such Lease has been applied in respect of a breach or default under such
Lease which has not been redeposited in full;
               (vi) Seller neither owes or will owe in the future any brokerage
commissions or finder’s fees with respect to such Lease;

24



--------------------------------------------------------------------------------



 



               (vii) the other party to such Lease is not an Affiliate of, and
otherwise does not have any economic interest in, Seller;
               (viii) Seller has not subleased, licensed or otherwise granted
any Person the right to use or occupy such Leased Real Property or any portion
thereof;
               (ix) Seller has not collaterally assigned or granted any
Encumbrance in such Lease or any interest therein; and
               (x) there are no Encumbrances on the estate or interest created
by such Lease.
          (c) The Leased Real Property identified on Schedule 3.22(b), comprises
all of the real property used or intended to be used in, or otherwise related
to, Seller’s business; and Seller is not a party to any agreement or option to
purchase any real property or interest therein.
          (d) To Seller’s Knowledge, all buildings, structures, fixtures,
building systems and equipment, and all components thereof, including the roof,
foundation, load-bearing walls and other structural elements thereof, heating,
ventilation, air conditioning, mechanical, electrical, plumbing and other
building systems, environmental control, remediation and abatement systems,
sewer, storm and waste water systems, irrigation and other water distribution
systems, parking facilities, fire protection, security and surveillance systems,
and telecommunications, computer, wiring and cable installations, included in
the Leased Real Property (the “Improvements”) are in good condition and repair
and sufficient for the operation of Seller’s business. There are no structural
deficiencies or latent defects affecting any of the Improvements and there are
no facts or conditions affecting any of the Improvements which would,
individually or in the aggregate, interfere in any respect with the use or
occupancy of the Improvements or any portion thereof in the operation of
Seller’s business as currently conducted thereon.
          (e) There is no condemnation, expropriation or other proceeding in
eminent domain, pending or to Seller’s Knowledge, threatened, affecting any
parcel of Leased Real Property or any portion thereof or interest therein. To
Seller’s Knowledge, there is no injunction, decree, order, writ or judgment
outstanding, nor any claims, litigation, administrative actions or similar
proceedings, pending or threatened, relating to the ownership, lease, use or
occupancy of the Leased Real Property or any portion thereof, or the operation
of Seller’s business as currently conducted thereon.
          (f) Except as set forth in Schedule 3.22(f), to Seller’s Knowledge,
the Leased Real Property is in compliance with all applicable building, zoning,
subdivision, health and safety and other land use laws, including the Americans
with Disabilities Act of 1990, as amended and the current use and occupancy of
the Leased Real Property and the operation of Seller’s business thereon does not
violate any Laws. Seller has not received any notice of violation of any Law and
there is no basis for the issuance of any such notice or the taking of any
action for such violation. There is no pending or anticipated change in any Law
that will materially impair the use or occupancy of any Leased Real Property or
any portion thereof in the continued operation of Seller’s business as currently
conducted thereon.

25



--------------------------------------------------------------------------------



 



          (g) To Seller’s Knowledge, all certificates of occupancy, permits,
licenses, franchises, approvals and authorizations (collectively, the “Leased
Real Property Permits”) of all governmental authorities, boards of fire
underwriters, associations or any other entity having jurisdiction over the
Leased Real Property which are required or appropriate to use or occupy the
Leased Real Property or operate Seller’s business as currently conducted
thereon, have been issued and are in full force and effect. Schedule 3.22(g)
lists all material Real Property Permits held by Seller with respect to each
parcel of Leased Real Property. Seller has delivered to Buyer a true and
complete copy of all Real Property Permits. Seller has not received any notice
from any governmental authority or other entity having jurisdiction over the
Leased Real Property threatening a suspension, revocation, modification or
cancellation of any Real Property Permit and to Seller’s Knowledge, there is no
basis for the issuance of any such notice or the taking of any such action. The
Real Property Permits are transferable to Seller without the consent or approval
of the issuing governmental authority or entity, no disclosure, filing or other
action by Seller is required in connection with such transfer, and Buyer shall
not be required to assume any additional liabilities or obligations under the
Real Property Permits as a result of such transfer.
     Section 3.23 Environmental Matters.
          (a) Seller has complied in all material respects with all
Environmental Laws, and no Claim or investigation has been filed or commenced
against Seller or the Business alleging such failure, nor does Seller know of
any valid basis for such a Claim.
          (b) Except as set forth in Schedule 3.23, the Business does not have
any Liability (and the Business has not handled, used, stored, recycled or
disposed of any Hazardous Substance, arranged for the disposal of any Hazardous
Substance, exposed any employee or other Person to any Hazardous Substance or
hazardous condition, or owned or operated any property or facility in any
manner, in each case that could reasonably be expected to form the basis for any
present or future Claim or investigation giving rise to any such Liability) for
damage or remediation to any site, location or body of water (surface or
subsurface), or for any illness of or personal injury to any employee or other
Person, under any Environmental Law.
     Section 3.24 Insurance.
     Annexed hereto as Schedule 3.24, is a list of all insurance policies
covering the ownership and operations of the Business or the Transferred Assets,
reflecting the policies’ terms, identity of insurers, amounts and coverage. Such
insurance provides coverage for such risks, and in such amounts, as are
reasonable and customary for businesses and assets of the same nature and size
as the Business and the Transferred Assets. All of such policies, or similar
replacement policies, are now and will be until Closing in full force and effect
with no premium arrearages.
     Section 3.25 Subsequent Changes.
     Since December 31, 2007, there has not occurred any event, condition or
change in the operations, condition (financial or otherwise) or assets of the
Business that has had, or would at a later date have, a Material Adverse Effect.
Without limiting the generality of the foregoing, since December 31, 2007,
except as set forth on Schedule 3.25, Seller has not:

26



--------------------------------------------------------------------------------



 



          (a) sold, leased, transferred, pledged, encumbered or assigned any of
the assets of the Business outside the Ordinary Course;
          (b) entered into any agreement, contract, lease or license (or series
of related agreements, contracts, leases, and licenses) other than Ordinary
Course sales and purchase orders;
          (c) accelerated, terminated, modified or canceled any Assumed Contract
except in the Ordinary Course, or materially modified the Business’s backlog;
and to Seller’s Knowledge, no other party has done so as a result of any default
by Seller;
          (d) made any capital expenditure (or series of related capital
expenditures) involving more than $10,000;
          (e) made any capital investment in, any loan to, or any acquisition of
the securities or assets of, any other Person;
          (f) issued any note, bond or other debt security or created, incurred,
assumed or guaranteed any indebtedness for borrowed money or capitalized lease
obligation;
          (g) imposed any Encumbrances upon any of its assets, tangible or
intangible;
          (h) delayed or postponed the payment of accounts payable or other
Liabilities, or accelerated the payment of any accounts receivable, outside the
Ordinary Course;
          (i) canceled, compromised, waived or released any material right or
Claim (or series of related rights and Claims) outside the Ordinary Course;
          (j) granted any license or sublicense of any rights under or with
respect to any Intellectual Property outside the Ordinary Course;
          (k) experienced any material damage, destruction or loss to the assets
of the Business not covered by insurance;
          (l) granted any increase in the base compensation of any employee or
made any other material change in employment terms for any employee, except for
normal compensation increases made in the Ordinary Course;
          (m) disclosed any Confidential Information; or
          (n) entered into any commitment to do any of the foregoing.
     Section 3.26 Related-Party Transactions.
     Except as disclosed in Schedule 3.26, Seller is not a party to any
contract, agreement, license, lease or arrangement with, or any other commitment
to, directly or indirectly: (a) any stockholder, director, officer, Affiliate or
salaried employee of Seller; or (b) any Person in which any such stockholder,
director, officer or salaried employee has a material equity or participating
interest.

27



--------------------------------------------------------------------------------



 



     Section 3.27 Inventory.
     All of the Inventory has been costed and valued, and accurately presented
in the Financial Statements. All of the Inventory is of good and merchantable
quality and is saleable and useable in the Ordinary Course.
     Section 3.28 Finders’ Fees.
     There is no investment banker, broker, finder or other intermediary who has
been retained by or is authorized to act on behalf of Seller or Seller Affiliate
who might be entitled to any fee or commission from Buyer or any Affiliate of
Buyer in connection with the Transaction.
     Section 3.29 Disclosure.
     The provisions of this Agreement and the schedules with respect to Seller,
and the provisions of all other documents and information furnished by Seller
pursuant hereto, do not include any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made herein
and therein not misleading.
     Section 3.30 Powers of Attorney.
     There are no outstanding powers of attorney executed on behalf of Seller.
     Section 3.31 Books and Records.
     All Books and Records, including, correspondence, customer lists, records
and information, sales and promotional materials, catalogs and advertising
literature, advertiser lists, customer market data, blueprints, drawings and
other technical papers and specifications, product research and test data,
quality control records, service manuals, service bulletins, training materials,
product bulletins, product information booklets, maintenance, repair and asset
history and depreciation records, records or files kept pursuant to any law,
records and files kept in connection with or as required in all material
respects by any Governmental Entity (including the Occupational Safety and
Health Administration, the Office of Federal Contract Compliance Programs, the
Environmental Protection Agency, the California Department of Industrial
Relations or the United States Departments of Labor), and accounting records,
ledgers and books of original entry relating to the operation of the Business
are, and have been, maintained in Seller’s usual, regular and ordinary manner
consistent with past practice.
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF BUYER
     As of the date hereof and (except as otherwise expressly stated herein) as
of the Closing, Buyer represents and warrants to Seller and each Selling
Shareholder as follows:
     Section 4.1 Organization and Power.
     Each of Buyer and Acquisition Sub is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware and
Florida, respectively, and, on or before the Closing Acquisition Sub shall duly
register as a foreign corporation doing business in California.

28



--------------------------------------------------------------------------------



 



Each of Buyer and Acquisition Sub has all requisite corporate power and
authority to enter into this Agreement and the Closing Documents, to perform
their obligations hereunder and thereunder, to own, lease and operate its
assets, and to carry on their businesses as now being conducted.
     Section 4.2 Authorization.
     Each of Buyer and Acquisition Sub has full corporate power and authority to
execute and deliver this Agreement and each Closing Document, and to perform its
obligations hereunder and thereunder. The execution, delivery and performance by
Buyer and Acquisition Sub of this Agreement and each Closing Document have been
duly and validly authorized by all necessary corporate action on the part of
Buyer and Acquisition Sub, and no additional corporate authorization or consent
is required in connection therewith.
     Section 4.3 Approvals.
     Except as disclosed on Schedule 4.3, no consent, approval, waiver,
authorization or novation is required to be obtained by Buyer or Acquisition Sub
from, and no notice or filing is required to be given by Buyer or Acquisition
Sub to or made by Buyer or Acquisition Sub with, any Governmental Entity or
other Person in connection with the execution, delivery and performance by Buyer
or Acquisition Sub of this Agreement and each Closing Document and the
consummation of the Transaction.
     Section 4.4 Non-Contravention.
     The execution, delivery and performance by Buyer and Acquisition Sub of
this Agreement and each Closing Document, and the consummation of the
Transaction does not and will not: (a) violate any provision of the articles of
incorporation, bylaws or other organizational documents of Buyer and Acquisition
Sub; (b) conflict with, or result in the breach of, or constitute a default
under, or result in the termination, cancellation or acceleration (whether after
the filing of notice or the lapse of time or both) of any right or obligation of
Buyer or Acquisition Sub under, any agreement, contract, lease, sublease,
arrangement, commitment or license to which Buyer or Acquisition Sub is a party
or by which any of their assets are bound; or (c) violate or result in a breach
of or constitute a default under any Law, judgment, injunction, order, decree or
other restriction of any Governmental Entity to which Buyer or Acquisition Sub
is subject.
     Section 4.5 Binding Effect.
     This Agreement and each Closing Document, when executed and delivered by
Buyer, Acquisition Sub and Seller, will constitute valid and legally binding
obligations of Buyer and Acquisition Sub, enforceable against Buyer and
Acquisition Sub in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.
     Section 4.6 Finders’ Fees.
     There is no investment banker, broker, finder or other intermediary that
has been retained by or is authorized to act on behalf of Buyer or any Affiliate
of Buyer who might be entitled to any fee or commission from Seller or any
Affiliate of Seller in connection with the Transaction.

29



--------------------------------------------------------------------------------



 



     Section 4.7 Disclosure.
     The provisions of this Agreement with respect to Buyer, and the provisions
of all other documents and information furnished by Buyer pursuant hereto, do
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements herein and therein not
misleading.
ARTICLE V. COVENANTS
     Section 5.1 Access.
     Prior to Closing, Seller will permit Buyer and its representatives to have
access, during regular business hours and upon reasonable advance notice, to the
Books and Records of Seller relating to the assets, Liabilities and operations
of the Business, to Seller’s employees and to the locations at which the
Business is conducted or at which such Books and Records are located, subject to
reasonable security regulations of Seller and any Laws. Seller will furnish, or
cause to be furnished, to Buyer any financial and operating data and other
information that is available with respect to the Business as Buyer from time to
time reasonably requests, and will instruct its employees, counsel, independent
accountants and financial advisors to cooperate with Buyer in its investigation
of the Business.
     Section 5.2 Conduct of Business.
          (a) During the period from the date hereof to Closing, except as
otherwise contemplated by this Agreement or as Buyer otherwise consents in
writing, Seller will conduct the Business in the Ordinary Course and without
limiting the generality of the foregoing will not:
               (i) incur or guaranty any indebtedness other than trade payables
incurred in the Ordinary Course;
               (ii) incur, create or assume any Encumbrance (other than a
Permitted Encumbrance) on any assets, other than in the Ordinary Course;
               (iii) acquire or dispose of any assets, other than in the
Ordinary Course;
               (iv) make any change of accounting or accounting practice,
procedure or policy;
               (v) enter into any agreement, contract, lease or license (or
series of related agreements, contracts, leases, and licenses) other than those
in the Ordinary Course or those described in Schedule 5.2;
               (vi) accelerate, terminate, modify or cancel any Assumed
Contract, or materially modify the Business’s backlog;
               (vii) make any capital expenditure (or series of related capital
expenditures) involving more than $5,000;

30



--------------------------------------------------------------------------------



 



               (viii) fail to maintain the Transferred Assets that are tangible
and all parts thereof in as good working order and condition as at present,
ordinary wear and tear excepted;
               (ix) fail to keep in full force and effect its current insurance
policies or other comparable insurance affecting the Business or the Transferred
Assets;
               (x) make any capital investment in, any loan to, or any
acquisition of the securities or assets of, any other Person;
               (xi) issue any note, bond or other debt security or create,
incur, assume or guarantee any indebtedness for borrowed money or capitalized
lease obligation;
               (xii) cancel, compromise, waive or release any material right or
Claim (or series of related rights and Claims) outside the Ordinary Course;
               (xiii) dispose of, license or permit to lapse any rights in any
Transferred Intellectual Property;
               (xiv) grant any increase in the base compensation of any of its
employees or make any other material change in benefit plans or employment terms
for any of its employees;
               (xv) pay or distribute any cash outside of the Ordinary Course;
or
               (xvi) enter into any commitment to do any of the foregoing.
          (b) During the period from the date hereof to Closing, Seller will use
commercially reasonable efforts to preserve the Business and the Transferred
Assets intact and to preserve for Buyer its relationship with licensors,
developers, consultants, re-marketers, suppliers, distributors, customers,
employees and others having regular business relations with it. If, during the
period from the date hereof to Closing, the Seller desires to terminate the
employment of any employee, it shall give the Buyer five (5) business days’
prior written notice before making such termination.
     Section 5.3 Reasonable Efforts; Further Assurances.
          (a) During the period from the date hereof to Closing, Seller and
Buyer will each cooperate and use commercially reasonable efforts to fulfill the
conditions precedent to its own and the other party’s obligations hereunder.
          (b) Seller and Buyer will cooperate and use their respective
commercially reasonable efforts to comply with all Laws in furtherance of the
Transaction, including the execution of additional agreements, instruments and
documents that may be required by local Law. Subject to the provisions hereof,
from time to time before and after the Closing Date, each party will promptly
execute, acknowledge and deliver any other assurances or documents reasonably
requested by the other party and necessary for the other party to satisfy its
obligations hereunder or to obtain the benefits contemplated hereby.

31



--------------------------------------------------------------------------------



 



     Section 5.4 Business Name Change.
     In furtherance of the purchase and sale of the Transferred Assets
hereunder, Seller will cause the business name of Seller and any Seller
Affiliate to be changed, effective as of the Closing Date, to a name completely
dissimilar to “U.S. Power Services, Inc.” and thereafter will not adopt, use,
cause to be used or approve or sanction the use of such names, the name “U.S.
Power Services, Inc.” or any other name so similar as to cause confusion or
create a likelihood of confusion with the name U.S. Power Services or any
derivation thereof, or any other trade name or assumed name comprising the
Transferred Assets.
     Section 5.5 Exclusivity.
          (a) From the date of this Agreement until November 12, 2008 (the “No
Shop Period”), or such earlier date as this Agreement is terminated under
Section 8.1 hereof:
               (i) Buyer will have the exclusive right to negotiate with Seller
with respect to a Purchase Transaction;
               (ii) Seller will and will cause each Affiliate and representative
of Seller to: (A) terminate all current discussions and negotiations regarding a
Purchase Transaction with any party other than Buyer or Buyer’s Affiliates; and
(B) not seek or initiate proposals or offers from, enter into, continue or
engage in discussions or negotiations with, or furnish information to any party
other than Buyer or Buyer’s Affiliates relating to a Purchase Transaction.
          (b) For purposes of this Section 5.5, “Purchase Transaction” means
(i) any direct or indirect acquisition, whether by purchase, merger,
consolidation, stock sale (primary or secondary) or any other structure which
would result in the sale of any part of Seller’s capital stock, assets or
business, in either one or a series of transactions; or (ii) any arrangement
whereby effective operating control of Seller’s assets, consolidated business or
a substantial portion thereof is granted to another party.
          (c) During the No-Shop Period, Seller will promptly notify Buyer of
the existence of any proposal or communication it receives from any person
concerning not only a Purchase Transaction but also any transaction similar to
that described in subsection (a) above for any part of Seller’s capital stock,
assets or business.
          (d) Buyer and Seller agree that the certain Letter of Intent between
Buyer and Seller dated September 8, 2008, is hereby terminated and superseded,
in its entirety, by the terms of this Agreement.
     Section 5.6 Confidentiality.
          (a) Seller and Buyer (each, the “Receiving Party”) hereby covenant and
agree, each on behalf of itself and on behalf of its Affiliates, that from and
after the Closing Date, Receiving Party and its Affiliates will not (unless
legally compelled to do so) disclose, give, sell, use or otherwise divulge any
Confidential Information of the other party (the “Disclosing Party”) or permit
their respective employees, officers, directors or advisors to do the same. If
Receiving Party or its Affiliates, or any of their respective employees,
officers, directors or advisors become legally

32



--------------------------------------------------------------------------------



 



compelled to disclose any Confidential Information, Receiving Party shall
provide Disclosing Party with prompt written notice of such requirement so that
Disclosing Party may seek a protective order or other remedy or waive compliance
with this Section 5.6. In the event that such protective order or other remedy
is not obtained, or Disclosing Party waives compliance with this Section 5.6,
Receiving Party or its Affiliates, as applicable, shall furnish only that
portion of Confidential Information which is legally required to be provided and
exercise its commercially reasonable efforts to obtain assurances that
appropriate confidential treatment will be accorded Confidential Information.
The confidentiality and restrictive use obligations under this Section 5.6 shall
not apply to information which is independently developed by Receiving Party or
its Affiliates after Closing without the use or benefit of any information that
would otherwise be Confidential Information as shown by records maintained in
the ordinary course of the developing party’s business, or to any information
that, at the time of disclosure, is or subsequently becomes available publicly;
provided, however, that such information was not disclosed in breach of this
Agreement by Receiving Party, Receiving Party’s Affiliates or their respective
employees, officers, directors or advisors.
          (b) Receiving Party, on behalf of itself and on behalf of its
Affiliates and their respective employees, officers, directors or advisors
acknowledges that a breach of its obligations under this Section 5.6 may result
in irreparable injury to Disclosing Party. In the event of the breach by
Receiving Party or any of its Affiliates or their respective employees,
officers, directors or advisors of any of the terms and conditions of this
Section 5.6 to be performed, Disclosing Party shall be entitled, if it so
elects, to institute and prosecute proceedings in any court of competent
jurisdiction, either at law or in equity, to obtain damages for any breach of
this Section 5.6, or to enforce the specific performance thereof by such party
or to enjoin such party from violating the provisions of this Section 5.6 by
seeking a temporary restraining order or similar relief.
          (c) Buyer and Seller agree that upon Closing the confidentiality and
non-disclosure provisions set forth in that certain Letter of Intent between
Buyer and Seller dated September 8, 2008, will automatically terminate and be
superseded, in their entirety, by the terms of this Agreement.
     Section 5.7 Public Disclosure.
     Notwithstanding anything herein to the contrary, Seller may not issue or
cause to be issued a press release or similar public announcement or
communication, whether prior or subsequent to Closing, concerning the
Transaction or the execution, performance or terms of this Agreement, unless
specifically approved in advance in writing by Buyer. Seller will cause its
Affiliates to comply with the terms and conditions of this section and Seller
will be liable for any breach of this section by its Affiliates.
     Section 5.8 Bulk Sales.
     If the provisions of Article 6 of the Uniform Commercial Code have not been
repealed in each jurisdiction where any of the Transferred Assets are located,
Seller and Buyer hereby waive compliance with the provisions of Article 6 of the
Uniform Commercial Code in each such jurisdiction that has not repealed such
article and where any of the Transferred Assets are located in connection with
the Transaction. Seller will be responsible for all Liabilities arising out of
the parties’ waiver of such compliance.

33



--------------------------------------------------------------------------------



 



     Section 5.9 Taxes.
          (a) Responsibility for the preparation and filing of Tax Returns and
the payment of Taxes incurred as a result of the sale and transfer of the
Transferred Assets and the Assumed Liabilities hereunder will be as follows:
               (i) Buyer and Seller will each prepare and file such Tax Returns
as may be, respectively, required of them in connection with all excise, sales,
use, value added, transfer, stamp, documentary, filing, recordation or other
similar Taxes incurred as a result of the sale and transfer of the Transferred
Assets and the Assumed Liabilities hereunder in accordance with the form of the
Transaction as may otherwise be required by a Governmental Entity; provided,
however, that the cost of all such Taxes will be borne by Buyer;
               (ii) Seller will be responsible for the preparation and filing of
any required income Tax Returns and the payment of all of Seller’s income Taxes
incurred as a result of the sale and transfer of the Transferred Assets and the
Assumed Liabilities hereunder;
               (iii) Seller will be responsible for the preparation and filing
of all Tax Returns and the payment of all other Taxes of any nature incurred in
the Business or relating to the Transferred Assets, the Assumed Liabilities and
the Applicable Employees for the period up to and including the Closing Date;
and
               (iv) For the period after the Closing Date, Buyer will be
responsible for the preparation and filing of all Tax Returns and the payment of
all other Taxes of any nature incurred or relating to the Transferred Assets or
the Assumed Liabilities.
          (b) Buyer and Seller will provide each other with such cooperation and
information as either of them reasonably may request of the other in connection
with filing any Tax Return, amended return or Claim for refund, determining a
Liability for Taxes or a right to refund of Taxes or preparation for litigation
or investigation of Claims or in connection with any audit. Each of Buyer and
Seller will retain all Tax Returns, schedules and work papers and all material
records or other documents relating to Tax matters of the Business for the
taxable year of Seller ending after the Closing Date and for all previous years,
until the expiration of the statute of limitations of the taxable years to which
such Tax Returns and other documents relate (and, to the extent notified by the
other party in writing, any extensions thereof). Any information obtained under
this Section 5.9(b) will be kept confidential as contemplated by Section 5.6,
except as may be otherwise necessary in connection with the filing of Tax
Returns or Claims for refund or in conducting an audit or other proceeding
related to the payment of Taxes.
          (c) If in order to prepare properly documents required to be filed
with Governmental Entities or its financial statements, it is necessary that
either Buyer or Seller be furnished with additional information relating to the
Transferred Assets or the Assumed Liabilities and such information is in the
possession of the other party, such other party will use its reasonable efforts
to furnish such information in a timely manner to the party reasonably requiring
such information, at the cost and expense of the party requiring such
information.
          (d) With respect to all Hired Employees, Seller will cause to be
issued IRS Form W-2s for that portion of calendar year 2008 ending on the
Closing Date during which time the Hired

34



--------------------------------------------------------------------------------



 



Employees were employees of Seller. Buyer shall have no obligation to issue any
IRS Form W-2s to any Hired Employee for any period on or before the Closing
Date.
          (e) Seller and Buyer will file or provide to each other such Tax
Returns, forms and other documents as may be required or necessary to minimize
or obtain an exemption from any excise, sales, use, value added, transfer,
stamp, documentary, filing, recordation or other similar Taxes that arise with
respect to the Transferred Assets, or the Assumed Liabilities. Without limiting
the generality of the foregoing, on or before the Closing Date Buyer will
provide Seller with any required sales Tax exemption certificates of Buyer
required in connection with the Transaction.
          (f) Notwithstanding any other provision of this Section 5.9, no party
will have access to the other party’s federal, state or foreign income Tax
Returns or Books and Records relating thereto.
     Section 5.10 Determination and Allocation of Consideration.
     Seller and Buyer agree to allocate the Purchase Price in accordance with
Schedule 5.10, which shall be prepared by Buyer, and otherwise in accordance
with Section 1060 of the Code. Buyer will prepare, and Buyer and Seller will
file, an IRS Form 8594 in a timely fashion in accordance with the rules under
section 1060 of the Code and in accordance with Schedule 5.10. The determination
and allocation of the Purchase Price made pursuant to this Section 5.10 will be
binding on Seller and Buyer for all Tax reporting purposes. Neither Seller nor
Buyer shall file any tax return or other document or otherwise take any position
that is inconsistent with the allocation determined pursuant to this
Section 5.10.
     Section 5.11 Covenants Not to Sue or Assert Rights.
     Seller hereby covenants not to sue Buyer, its Affiliates or their
successors, assignees or licensees, from and after the Closing Date, for
infringement of any Transferred Intellectual Property. Seller shall not assert
rights, from and after the Closing Date, in any Transferred Intellectual
Property against Buyer, its Affiliates or their successors, assignees or
licensees.
     Section 5.12 Certain Contracts.
     If the Seller fails to disclose any written or oral license, sublicense,
agreement, contract, permission or other understanding to Buyer either in the
course of Buyer’s due diligence or in any schedule hereto, and Buyer later
learns of the same, then Buyer may, in its sole discretion, require the Seller
to assign the same or procure the benefits of the same for Buyer.
     Section 5.13 Risk of Loss.
     Seller will bear all risk of loss, destruction or damage to any of the
Transferred Assets occurring prior to the Closing Date, whether due to fire,
accident or other casualty, willful act, condemnation, riot, act of God or
otherwise, and Buyer will have no responsibility with respect thereto.

35



--------------------------------------------------------------------------------



 



     Section 5.14 Real Estate Matters.
     Buyer and Seller will use commercially reasonable efforts to reach a
mutually beneficial agreement with the landlord of the Seller’s Riverside,
California facility that will allow the Buyer or Acquisition Sub to continue to
operate the Business out of that facility.
     Section 5.15 Employees.
          (a) As used herein, the following terms will have the following
respective meanings:
               (i) “Applicable Employees” means all employees of the Business on
the date hereof, as set forth on Schedule 5.15. Seller will cause Schedule 5.15
to include the title, current base salary or compensation and target
compensation of each Person listed thereon.
               (ii) “Hired Employees” means all Applicable Employees, whom Buyer
determines, in its sole discretion, to offer to employ and who accept employment
with Buyer or its Affiliates.
          (b) As soon as practicable after the date hereof, Seller will provide
Buyer with access to all Applicable Employees for the purpose of making offers
of employment or offers to become independent contractors, if any, as well as
conducting discussions preparatory thereto. On the Closing Date, Seller will
terminate the employment of each Applicable Employee who has accepted Buyer’s
offer of employment or any offer to become an independent contractor and take
all such other actions necessary to allow such Applicable Employee and any
former employee to work for Buyer or its Affiliates in either such capacity.
Seller will also not take any action to prevent Buyer from offering employment
or an independent contractor arrangement to any Applicable Employee or former
employee of Seller. Notwithstanding the foregoing, nothing in this Agreement
will be deemed to require Buyer to hire or engage any Applicable Employee or
former employee at all or on any terms.
          (c) With respect to any Applicable Employees, Seller will be
responsible for and will pay any and all severance, retention, termination and
other compensation or benefit payments (if any), damages and costs, and the
applicable Taxes related thereto, which are or may become payable, under Law or
contract.
          (d) Seller will be solely responsible for, and Buyer will not have any
Liability with respect to: (i) all compensation and benefits agreements and
arrangements that are not included among the Assumed Contracts; (ii) all
obligations to employees or former employees of Seller (regardless of if they
are Hired Employees); (iii) all employee retirement, health, welfare or benefit
plans and programs of Seller; (iv) all obligations with respect to unemployment
compensation and workers’ compensation from Claims arising on or before the
Closing Date out of the Claimant’s employment by Seller; and (v) all obligations
or liabilities arising under the Worker Adjustment and Retraining Notification
Act, including notification requirements to employees and appropriate
Governmental Entities.
          (e) Notwithstanding anything in this Agreement to the contrary, on and
after the Closing Date, Seller and Seller’s Affiliates will comply in all
respects with the group health plan continuation coverage requirements of COBRA.
Without limiting the generality of the foregoing,

36



--------------------------------------------------------------------------------



 



Seller and Seller’s Affiliates will comply with all COBRA requirements that
arise as a result of the Transaction or have arisen prior to the Transaction,
including COBRA requirements which could be imposed upon Buyer under current
final or proposed regulations. Seller and Seller’s Affiliates will make
continuation coverage available to all eligible employees or former employees of
Seller or Seller’s Affiliates, and their respective spouses and dependents, even
if Seller or Seller’s Affiliates cease to provide group health plan coverage to
any employees after the Closing Date.
          (f) Seller and each Hired Employee shall terminate, effective as of
the Closing Date, any employment agreements or arrangements of any sort between
them that are in effect immediately prior to the Closing (and, in each case,
shall take such further actions as are necessary to extinguish any rights
thereunder that might otherwise survive the termination of the underlying
employment agreement or arrangement).
     Section 5.16 Enforcement of Rights.
     At all times after Closing, upon request from Buyer, Seller will take all
reasonable actions to enforce the provisions of any employment, independent
contractor or other agreement to which Seller is a party to the extent that
Buyer deems it necessary for the protection of Buyer’s rights to the Transferred
Intellectual Property or any other rights acquired by Buyer hereunder,
including, Seller’s rights under any non-competition, non-solicitation,
non-disclosure, assignment of invention and similar agreements.
     Section 5.17 Notices and Consents.
     Seller will give any notices to third parties, and will use its best
efforts to obtain any third party consents referred to in Schedule 1.1. Each of
the Parties will give any notices to, make any filings with, and use its best
efforts to obtain any authorizations, consents, and approvals of governments and
governmental agencies in connection with the matters referred to in Section 3.3,
Section 3.4, and Section 3.17(b) above.
     Section 5.18 Notice of Developments.
     Seller will give prompt written notice to Buyer of any Material Adverse
Effect causing a breach of any of the representations and warranties in
Section 3 above. Each Party will give prompt written notice to the others of any
Material Adverse Effect causing a breach of any of his or its own
representations and warranties in Section 3 or 4 above. No disclosure by any
Party pursuant to this section, however, shall be deemed to amend or supplement
the disclosure schedule or to prevent or cure any misrepresentation, breach of
warranty, or breach of covenant.
     Section 5.19 Non-Solicitation
     During the twenty-four (24) month period immediately following the Closing
Date, without the prior written consent of Buyer, neither Seller nor any Seller
Affiliate (which includes each Selling Shareholder) will, directly or
indirectly, hire or otherwise use or solicit the services of any Person who then
is, or who was during the then-preceding six (6) months, an employee of Buyer or
any Subsidiary of Buyer and who was an employee of Seller or any Seller
Affiliate thereof immediately prior to Closing.

37



--------------------------------------------------------------------------------



 



     Section 5.20 Tax Clearances
     Within a reasonable time after the Closing Date, Seller, at Seller’s
expense, shall obtain tax clearance certificates from each U.S. jurisdiction in
which Seller files any corporate Tax Returns (to the extent such jurisdiction
issues such certificates).
ARTICLE VI. CONDITIONS TO CLOSING
     Section 6.1 Conditions to the Obligations of Buyer, Acquisition Sub and
Seller.
     The obligations of Buyer, Acquisition Sub and Seller to effect Closing are
subject to the satisfaction or waiver by Buyer and Seller prior to Closing of
each of the following conditions:
          (a) No Injunctions, Etc. No Governmental Entity will have enacted,
issued, promulgated, enforced or entered any statute, rule, regulation, or
non-appealable judgment, decree, injunction or other final order that is in
effect on the Closing Date and prohibits or prevents Closing or the consummation
of the Transaction.
     Section 6.2 Further Conditions to the Obligation of Buyer and Acquisition
Sub.
     The obligation of Buyer and Acquisition Sub to effect Closing is subject to
the satisfaction by Seller, or a Selling Shareholder, or waiver by Buyer prior
to Closing of each of the following further conditions:
          (a) Representations and Warranties. The representations and warranties
of Seller and each Selling Shareholder contained herein will have been true and
correct in all material respects when made, and will be true and correct as of
Closing as if made as of Closing (except that representations and warranties
that are made as of a specific date need be true and correct only as of such
date and except that representations and warranties which are qualified as to
materiality shall be true and correct in all respects as made and not subject to
a double materiality standard), and Buyer will have received a certificate to
such effect dated the Closing Date and executed by a duly authorized officer of
Seller and each Selling Shareholder.
          (b) Covenants. The covenants and agreements of Seller to be performed
prior to Closing will have been duly performed in all material respects, and
Buyer will have received a certificate to such effect dated the Closing Date and
executed by a duly authorized officer of Seller.
          (c) Due Authorization.
               (i) Seller’s execution, delivery and performance of this
Agreement and the Closing Documents and Seller’s consummation of the Transaction
will have been duly and validly authorized by all necessary corporate action on
the part of Seller’s board of directors and Buyer will have received the
certificate contemplated by Section 6.2(m)(vii) regarding the same.
               (ii) Buyer and Acquisition Sub’s execution, delivery and
performance of this Agreement and the Closing Documents and Buyer’s and
Acquisition Sub’s consummation of the Transaction will have been duly and
validly authorized by all necessary corporate action on the part of Buyer and
Acquisition Sub’s respective board of directors.

38



--------------------------------------------------------------------------------



 



          (d) No Material Adverse Change. Between the date hereof and the
Closing Date, there will not have occurred any event, condition or change in the
operations, condition (financial or otherwise) of the Transferred Assets or the
Business that has had, or would at a later date have, a Material Adverse Effect.
          (e) Employees. Buyer will be satisfied that all Applicable Employees,
who Buyer deems necessary for it to exploit the Transferred Assets, have agreed
to be employed by Buyer, Acquisition Sub or their Affiliates;
          (f) Lien Searches and Releases. Seller will have delivered to Buyer:
(i) personal property and Intellectual Property searches, in a form reasonably
acceptable to Buyer and dated within a reasonable period of time prior to
Closing, listing all Encumbrances or judgments of record affecting the
Transferred Assets and (ii) duly executed documents sufficient, when filed or
recorded, to release any Encumbrances of any third-party or Affiliate with
respect to the Transferred Assets, other than Permitted Encumbrances.
          (g) Legal Opinion of Seller’s Counsel. On the Closing Date, Buyer
shall have received the opinion of Bouza, Klein & Kaminsky, counsel to Seller,
in a form reasonably acceptable to Buyer.
          (h) Seller Required Approvals. The Seller will have obtained and
delivered to Buyer all Approvals listed on Schedule 1.1, each in a form
acceptable to Buyer in its sole discretion.
          (i) Buyer Required Approvals. The Buyer will have obtained and
delivered to Seller all approvals listed on Schedule 4.3.
          (j) Financing. Buyer will have obtained financing suitable in form and
source and upon terms and conditions satisfactory to Buyer in an amount
sufficient to fund Buyer’s payment obligations required by Section 2.6 of this
Agreement.
          (k) U.S. Energy Systems, Inc. Buyer’s acquisition of U.S. Energy
Systems, Inc. shall have been completed as of the Closing Date.
          (l) Due Diligence. Buyer shall have conducted a satisfactory due
diligence review of the Transferred Assets, Assumed Liabilities and other
business operations of Seller.
          (m) Additional Closing Deliveries. Seller will have delivered to Buyer
the following:
               (i) duly executed bills of sale and other appropriate documents
of transfer, in form and substance reasonably acceptable to Buyer, transferring
to Buyer all tangible personal property included in the Transferred Assets;
               (ii) duly executed assignments, in form and substance reasonably
acceptable to Buyer, transferring to Buyer all Transferred Intellectual
Property;
               (iii) Seller shall have obtained and delivered to Buyer a written
consent for the assignment of each of the Leases, and a waiver of landlord
liens, collateral assignment of lease or

39



--------------------------------------------------------------------------------



 



leasehold mortgage from the landlord or other party whose consent thereto is
required under such Lease (the “Lease Consents”), in form and substance
satisfactory to Buyer;
               (iv) a balance sheet and profit and loss statement as of and for
the fiscal year ended June 30, 2008;
               (v) duly executed assignments or, where necessary, subcontracts,
subleases or sublicenses, in form and substance reasonably acceptable to Buyer,
transferring to Buyer all Assumed Contracts;
               (vi) a good standing certificate from the California Secretary of
State attesting to the subsistence and good standing of the Seller in such
jurisdiction and each jurisdiction in which Seller is qualified to do business,
dated no more than ten (10) days prior to the Closing Date;
               (vii) a certificate signed by duly authorized officers of Seller
and dated the Closing Date certifying to Buyer (A) as to the incumbency and
genuineness of the signatures of each officer of Seller executing this Agreement
and any Closing Document on behalf of the Seller, and (B) the genuineness of the
resolutions (attached thereto) adopted by Seller authorizing the execution,
delivery and performance of the Agreement and the Closing Documents and the
Seller’s consummation of the Transaction; and
               (viii) such other instruments or documents, in form and substance
reasonably acceptable to Buyer, as may be necessary to effect Closing.
     Section 6.3 Further Conditions to the Obligation of Seller.
     The obligation of Seller to effect Closing is subject to the satisfaction
by Buyer or waiver by Seller prior to Closing of each of the following further
conditions:
          (a) Representations and Warranties. The representations and warranties
of Buyer and Acquisition Sub contained herein will have been true and correct in
all material respects when made, and will be true and correct as of Closing as
if made as of Closing (except that representations and warranties that are made
as of a specific date need be true and correct only as of such date and except
that representations and warranties which are qualified as to materiality shall
be true and correct in all respects as made and not subject to a double
materiality standard), and Seller will have received a certificate to such
effect dated the Closing Date and executed by a duly authorized officer of
Buyer.
          (b) Covenants. The covenants and agreements of Buyer to be performed
prior to Closing will have been duly performed in all material respects, and
Seller will have received a certificate to such effect dated the Closing Date
and executed by a duly authorized officer of Buyer.
          (c) Payment. Buyer will have caused the portion of the Purchase Price
to be paid at Closing as provided by Section 2.6(a)(i).

40



--------------------------------------------------------------------------------



 



          (d) Legal Opinion of Buyer’s Counsel. On the Closing Date, Seller
shall have received the opinion of Harter Secrest & Emery LLP, counsel to Buyer,
in a form reasonably acceptable to Seller.
          (e) Due Authorization. Buyer and Acquisition Sub’s execution, delivery
performance of this Agreement and the Closing Documents and Buyer and
Acquisition Sub’s consummation of the Transaction will have been duly and
validly authorized by all necessary corporate action on the part of Buyer and
Acquisition Sub’s board of directors.
          (f) Required Approvals. The Buyer will have obtained and delivered to
Seller all approvals listed on Schedule 4.3, each in a form acceptable to Seller
in its sole discretion.
          (g) Additional Closing Deliveries. Buyer will have delivered to Seller
the following:
               (i) such duly executed instruments of assumption and other
instruments or documents, in form and substance reasonably acceptable to Seller,
as may be necessary to effect the assumption by Buyer of the Assumed
Liabilities;
               (ii) a certificate signed by duly authorized officers of Buyer
and dated the Closing Date certifying to Seller (A) as to the incumbency and
genuineness of the signatures of each officer of Buyer executing this Agreement
and any Closing Document on behalf of the Buyer, and (B) the genuineness of the
resolutions (attached thereto) adopted by Buyer authorizing the execution,
delivery and performance of the Agreement and the Closing Documents and the
Buyer’s consummation of the Transaction; and
               (iii) such other instruments or documents, in form and substance
reasonably acceptable to Seller, as may be necessary to effect Closing.
ARTICLE VII. INDEMNIFICATION
     Section 7.1 Indemnification by Seller and Selling Shareholders.
     Subject to the further provisions of this Article VII, each of Seller and
each Selling Shareholder will jointly and severally indemnify, defend and hold
harmless Buyer, Acquisition Sub, Buyer’s Affiliates, and their respective
directors, officers, attorneys, accountants, agents and employees and their
heirs, successors and assigns (collectively, the “Buyer Indemnified Parties”),
from, against and in respect of all Losses imposed on, sustained, incurred or
suffered by or asserted against any of the Buyer Indemnified Parties, directly
or indirectly relating to or arising out of any of the following (collectively,
“Buyer Losses”):
          (a) any fact or circumstance that constitutes a breach of any
representation or warranty of Seller contained herein;
          (b) any act or omission that constitutes a breach of any covenant or
agreement of Seller contained herein;

41



--------------------------------------------------------------------------------



 



          (c) any Excluded Liability or any act or omission of Seller prior to
Closing that constituted a breach of Seller’s obligations under any Assumed
Contract or that creates any other Liability to a third party;
          (d) Any Claim of any kind by any holder of Seller securities or
options to acquire Seller securities;
          (e) Except for Assumed Liabilities, any Liability of Seller arising
out of the Business or from the Transferred Assets or Hired Employees, that
arose or arises on or before Closing or that is attributable to facts and
circumstances arising on or before the Closing Date; or
          (f) Except for Assumed Liabilities and except as provided in
Section 5.9, any Liability of Seller with respect to any of Seller’s Taxes for
any period on, before or after the Closing.
     Section 7.2 Indemnification by Buyer.
     Subject to the further provisions of this Article VII, Buyer will
indemnify, defend and hold harmless Seller, Selling Shareholders, Seller’s
Affiliates, and their respective directors, officers, attorneys, accountants,
agents and employees), and their heirs, successors and assigns (collectively,
the “Seller Indemnified Parties”), from, against and in respect of any Losses
imposed on, sustained, incurred or suffered by or asserted against any of the
Seller Indemnified Parties, directly or indirectly relating to or arising out of
any of the following (collectively, “Seller Losses”):
          (a) any fact or circumstance that constitutes a breach of any
representation or warranty of Buyer contained herein;
          (b) any act or omission that constitute a breach of any covenant or
agreement of Buyer contained herein;
          (c) any Assumed Liability, but only up to the amount of such Assumed
Liability set forth on Schedule 2.5(a) or Schedule 2.5(b); or
          (d) any Liability (other than an Excluded Liability) arising from the
Transferred Assets or the Hired Employees that arises from and after the Closing
Date and is attributable to facts and circumstances arising after the Closing
Date.
     Section 7.3 Right of Offset.
     Seller agrees that any payments which may be due it from Buyer may be used
by Buyer at its option, to satisfy any demands for indemnification asserted
against Seller under Section 7.1, and that if so used by Buyer, such shall be
and constitute a complete and absolute set-off against any such payments which
may become due to Seller from Buyer. Notwithstanding the foregoing, Buyer shall
not exercise its right of offset hereunder until Buyer has established its right
to indemnification in accordance with the procedures of this Article VII.

42



--------------------------------------------------------------------------------



 



     Section 7.4 Indemnification Procedures.
          (a) The Buyer Indemnified Parties’ Claims for indemnification under
this Article VII will be satisfied first by Buyer’s exercise of the right of
offset against the Holdback Amount, as provided by Section 7.3 of this
Agreement, except that Claims for indemnification arising from actions, suits or
other legal proceedings commenced against an Indemnified Party by a third party
will instead be resolved as provided by this Section 7.4.
          (b) In the event that an Indemnified Party has a Claim for
indemnification under this Article VII, or an action, suit or legal proceeding
for which an Indemnifying Party would be liable to an Indemnified Party
hereunder is commenced against an Indemnified Party by a third party, the
Indemnified Party will (but in no event more than thirty (30) days following
commencement of any such third party action, suit or other legal proceeding)
notify the Indemnifying Party of such Claim and the amount or the estimated
amount thereof to the extent then feasible (which estimate will not be
conclusive of the final amount of such Claim) (the “Claim Notice”); provided,
however, that no failure or delay by any Indemnified Party in giving any Claim
Notice will relieve any Indemnifying Party from any obligation or liability
under this Agreement, except to the extent that the Indemnifying Party is
prejudiced by such failure or delay.
          (c) The Indemnifying Party will have thirty (30) days from the
effective date of the Claim Notice as determined under Section 9.1 of this
Agreement (the “Notice Period”) to notify the Indemnified Party (i) whether or
not the Indemnifying Party disputes its liability to the Indemnified Party
hereunder with respect to such Claim, and (ii) in the case of a litigated Claim,
whether or not it desires to defend the Indemnified Party against such litigated
Claim. All reasonable costs and expenses incurred by the Indemnifying Party in
defending such litigated Claim and all reasonable costs and expenses of the
Indemnified Party incurred prior to the Indemnifying Party assuming such defense
will be a Liability of, and will be paid by, the Indemnifying Party.
          (d) Except as provided in Section 7.4(e) of this Agreement, in the
event that the Indemnifying Party notifies the Indemnified Party within the
Notice Period that it desires to defend the Indemnified Party against a
litigated Claim, the Indemnifying Party will have the right so to defend the
Indemnified Party by appropriate proceedings with counsel of the Indemnifying
Party’s choosing, and will have the sole power to direct and control such
defense. If any Indemnified Party desires to participate in any such defense it
may do so at its sole cost and expense.
          (e) If the Indemnifying Party elects not to defend the Indemnified
Party against a litigated Claim, whether by not giving the Indemnified Party
timely notice as provided by Section 7.4(c) of this Agreement or otherwise, then
the Indemnified Party will have the right so to defend the litigated Claim by
appropriate proceedings with counsel of the Indemnified Party’s choosing, and
will have the sole power to direct and control such defense. The portion of such
litigated Claim as to which the defense by the Indemnified Party is unsuccessful
(and the reasonable costs and expenses pertaining to the defense of the entire
litigated Claim) will be the Liability of the Indemnifying Party hereunder. The
Indemnified Party will use commercially reasonable efforts in the defense of all
such litigated Claims subject to the limitations contained in Section 7.4(g) of
this Agreement.
          (f) Notwithstanding any other provision hereof to the contrary, the
Buyer Indemnified Parties may assert against the Holdback Amount its right of
offset, in accordance with

43



--------------------------------------------------------------------------------



 



Section 7.3 of this Agreement, the following litigated Claims: (i) any litigated
Claim against which Seller elects not to defend, as contemplated by
Section 7.4(e) of this Agreement; and (ii) the portion of a litigated Claim
defended by Seller as to which Seller’s defense is unsuccessful.
          (g) The Indemnified Party will not settle a litigated Claim without
the consent of the Indemnifying Party, which consent will not be unreasonably
withheld.
          (h) The Indemnifying Party will not settle, compromise or offer to
settle or compromise any litigated Claim on a basis that would result in the
imposition of a consent order, injunction or decree that would restrict the
future activity or conduct of the Indemnified Party or any Affiliate thereof
without the consent of the Indemnified Party or any Affiliate thereof, which
consent may be withheld for any reason.
          (i) To the extent that the Indemnifying Party directs, controls or
participates in the defense or settlement of any litigated Claim, the
Indemnified Party will give the Indemnifying Party and its counsel, during
normal business hours, access to the relevant business records and other
documents, and will permit them to consult with the employees and counsel of the
Indemnified Party.
          (j) All amounts paid by Seller or Buyer, as the case may be, under
this Article VII, and all offsets against the Holdback Amount pursuant to
Section 7.3 will be treated as adjustments to the Purchase Price for Tax
purposes.
     Section 7.5 Cap.
     The maximum aggregate recovery of the Buyer Indemnified Parties and the
Seller Indemnified Parties under this Article VII shall not exceed the Purchase
Price.
ARTICLE VIII. TERMINATION
     Section 8.1 Termination.
     This Agreement may be terminated at any time prior to Closing as follows:
          (a) by mutual agreement of Buyer and Seller;
          (b) by either Buyer or Seller if: (i) there is in effect any Law that
prohibits or prevents Closing, (ii) if Closing would violate any order, decree
or judgment of any Governmental Entity; or (iii) if any Governmental Entity
issues any order, decree, judgment or ruling or otherwise attempts to prohibit
or prevent the Closing or to modify the material terms of the Transaction;
          (c) by Seller if, as a result of any action or inaction by Buyer or
its Affiliates, Closing has not occurred within thirty (30) days following the
date on which all of the conditions to Closing set forth in Section 6.1 and
Section 6.2 have become capable of satisfaction (or have been waived);
          (d) by Seller in the event Buyer has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, and Seller has notified

44



--------------------------------------------------------------------------------



 



Buyer of the breach, and the breach has continued without cure for a period of
10 days after the notice of breach
          (e) by Buyer if, as a result of any action or inaction by Seller or
its Affiliates, Closing has not occurred within thirty (30) days following the
date on which all of the conditions to Closing set forth in Section 6.1 and
Section 6.3 have become capable of satisfaction (or have been waived);
          (f) by Buyer in the event Seller has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, and Buyer has notified Seller of the breach, and the breach
has continued without cure for a period of 10 days after the notice of breach;
          (g) by Buyer upon the occurrence of a Material Adverse Effect or any
event, condition, change or circumstance that gives rise to a Material Adverse
Effect: and
          (h) by Buyer or Seller, by giving written notice of such termination
to the other party, if Closing has not occurred on or prior to November 12,
2008; provided, however, that the party providing such notice is not in material
breach of any of its obligations under this Agreement.
     Section 8.2 Effect of Termination.
     In the event of the termination of this Agreement, as provided by
Section 8.1, this Agreement will thereupon become void and have no effect, and
no party will have any Liability to any other party or their respective
Affiliates, directors, officers or employees, except for the obligations of the
parties contained in this Section 8.2 and in Section 5.6 (Confidentiality),
Section 5.7 (Public Disclosure), Section 9.1 (Notices), (a) (Expenses), (b)
(Governing Law), Section 9.8 (Submission to Jurisdiction), Section 9.9
(Alternative Dispute Resolution) and Section 9.14 (Entire Agreement) (and any
related definitional provisions set forth in Article I), and except that nothing
in this Section 8.2 will relieve any party from Liability for any breach of this
Agreement that arose prior to such termination, for which Liability the
provisions of Article VII will remain in effect in accordance with the
provisions and limitations thereof.
ARTICLE IX. MISCELLANEOUS
     Section 9.1 Notices.
     All notices or other communications given hereunder will be deemed to have
been duly given and made if in writing and if served by personal delivery upon
the party for whom it is intended, if delivered by registered or certified mail,
return receipt requested, or by a nationally recognized, overnight courier
service, or if sent by facsimile, provided that the facsimile is promptly
confirmed by telephone confirmation thereof, to the party at the address set
forth below, or such other address as may be designated in writing hereafter, in
the same manner, by such party:

     
If to Buyer or
Acquisition Sub:
 
Ultralife Corporation
2000 Technology Parkway
Newark, New York 14513

45



--------------------------------------------------------------------------------



 



     
 
  Attention: General Counsel
Fax: (315) 331-7048
 
   
with a copy to:
  Harter Secrest & Emery LLP
 
  1600 Bausch & Lomb Place
 
  Rochester, New York 14604-2711
 
  Attention: Jeffrey H. Bowen, Esq.
 
  Fax: (585) 232-2152
 
   
If to Seller:
  before Closing:
 
   
 
  U.S. Power Services, Inc.
 
  6451 Box Springs Blvd.
 
  Riverside, California 92507
 
  Attention: Ken Cotton
 
  Fax: (951) 567-7271
 
   
 
  after Closing:
 
   
 
  U.S. Power Services, Inc.
 
  6451 Box Springs Blvd.
 
  Riverside, California 92507
 
  Attention: Ken Cotton
 
  Fax: (951) 567-7271
 
   
in each case
with a copy to:
 
Michael J. Kaminsky, Esq.
Bouza, Klein & Kaminsky
950 S. Flower Street
Los Angeles, California 90015
Fax: (213) 488-1316

     All such notices and other communications shall be deemed to have been
given and received effective as of: (i) in the case of personal delivery, on the
date of such delivery (ii) in the case of registered or certified mail, return
receipt requested, on the third business day after such mail is postmarked;
(iii) in the case of a nationally recognized, overnight courier service, on the
business day following dispatch; or (iii) in the case of a facsimile, provided
that the facsimile is promptly confirmed by telephone confirmation thereof, on
the date of such delivery.
     Section 9.2 Amendment; Waiver.
     Any provision of this Agreement may be amended or waived if such amendment
or waiver is in writing and signed, in the case of an amendment, by Buyer and
Seller, or in the case of a waiver, by the party against whom the waiver is to
be effective. No failure or delay by any party in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any

46



--------------------------------------------------------------------------------



 



single or partial exercise thereof preclude any other or further exercise of any
right, power or privilege.
     Section 9.3 No Assignment or Benefit to Third Parties.
     No party may assign any of its rights or delegate any of its obligations
under this Agreement, by operation of law or otherwise, without the prior
written consent of the other party, and any attempt to assign this Agreement
without such consent will be void and of no force or effect. Nothing in this
Agreement, express or implied, is intended to confer upon any Person other than
Buyer, Acquisition Sub, Seller or the Indemnified Parties, or their respective
permitted successors or permitted assigns, any rights or remedies under or by
reason of this Agreement. Without limiting the generality of the foregoing,
nothing in this Agreement creates any rights in any employees or groups of
employees.
     Section 9.4 Survival.
          (a) Except for those representations and warranties of the Seller and
Selling Shareholders contained in Section 3.1, Section 3.2, Section 3.3,
Section 3.4, Section 3.5, Section 3.7, Section 3.19, Section 3.23 and
Section 3.28 of this Agreement, all of the representations and warranties of the
Seller and the Selling Shareholders contained in Article III of this Agreement,
shall survive the Closing and continue in full force and effect for a period of
two years from the Closing Date. This provision shall not extinguish claims that
are made within two years of the Closing Date but that remain unresolved on or
after the date that is two years after the Closing Date.
          (b) All of the representations and warranties of the Seller and
Selling Shareholders contained in Section 3.1, Section 3.2, Section 3.3,
Section 3.4, Section 3.5, Section 3.7, Section 3.19, Section 3.23 and
Section 3.28 of this Agreement shall survive the Closing and continue in full
force and effect until the expiration of any applicable statutes of limitations
(after giving effect to any extensions or waivers) plus 60 days.
          (c) Except for those representations and warranties of the Buyer and
Acquisition Sub contained in Section 4.1, Section 4.2, Section 4.3, Section 4.4
and Section 4.5 of this Agreement, all of the representations and warranties of
the Seller and the Selling Shareholders contained in Article IV of this
Agreement, shall survive the Closing and continue in full force and effect for a
period of two years from the Closing Date. This provision shall not extinguish
claims that are made within two years of the Closing Date but that remain
unresolved on or after the date that is two years after the Closing Date.
          (d) All of the representations and warranties of the Buyer and
Acquisition Sub contained in Section 4.1, Section 4.2, Section 4.3, Section 4.4
and Section 4.5 of this Agreement shall survive the Closing and continue in full
force and effect until the expiration of any applicable statutes of limitations
(after giving effect to any extensions or waivers) plus 60 days.
          (e) If notice of any claim for indemnification has been timely given,
then such claim for indemnification, and the underlying representations,
warranties, covenants or agreements, and the indemnification obligations that
are the subject thereof, will survive until such time as such claim is finally
resolved.

47



--------------------------------------------------------------------------------



 



     Section 9.5 Expenses.
     Except as otherwise expressly provided in Article VII of this Agreement,
whether or not the Transaction is consummated, all costs and expenses incurred
in connection with this Agreement and the Transaction will be borne by the party
incurring the same.
     Section 9.6 Schedules, Exhibits, Etc.
          (a) Each schedule, exhibit (when and as executed), certificate
provided hereunder and written disclosure required hereby is incorporated by
reference into this Agreement and will be considered a part hereof as if set
forth herein in full; provided, however, that information set forth on any
schedule, certification or written disclosure constitutes a representation and
warranty of the party providing the same, and not the mutual agreement of the
parties as to the facts therein stated. The contents of the schedules will not
vary, change or alter the language or substance of the representations and
warranties contained in this Agreement. Each Schedule is annexed hereto on the
date hereof and, if Buyer consents, will be updated as necessary or amended on
or before the Closing Date. Unless otherwise specifically noted herein, all
schedules shall be deemed the sole responsibility, obligation, disclosure and
work-product of Seller.
          (b) No representation or warranty of Seller or the Selling
Shareholders contained in this Agreement shall be affected or deemed waived or
otherwise impaired or limited by reason of any investigation or due diligence
conducted by Buyer or its representatives, except that no claim for indemnity
under Article VII of this Agreement for a breach of a particular representation,
warranty or covenant shall be made after the Closing if the Buyer had Knowledge
before the Closing Date of any facts, events or circumstances that would cause
the particular representation or warranty of Seller to be untrue.
     Section 9.7 Governing Law.
     This Agreement will be governed by and construed in accordance with the
Laws of the State of New York without regard to its principles of conflicts of
laws.
     Section 9.8 Submission to Jurisdiction.
     Each of the Parties submits to the jurisdiction of any state or federal
court having jurisdiction in Wayne County, New York, in any action or proceeding
arising out of or relating to this Agreement and agrees that all claims in
respect of the action or proceeding may be heard and determined in any such
court. Each Party also agrees not to bring any action or proceeding arising out
of or relating to this Agreement in any other court. Each of the Parties waives
any defense of inconvenient forum to the maintenance of any action or proceeding
so brought and waives any bond, surety, or other security that might be required
of any other Party with respect thereto. Each Party agrees that a final judgment
in any action or proceeding so brought shall be conclusive and may be enforced
by suit on the judgment or in any other manner provided by law or at equity.
     Section 9.9 Alternate Dispute Resolution.
     If any dispute arises between the Parties regarding this Agreement, any
Closing Document or the Transaction (other than a dispute relating to
Intellectual Property which the parties reserve all

48



--------------------------------------------------------------------------------



 



rights to litigate, or otherwise address as they may agree at the time such
dispute arises), John D. Kavazanjian, on behalf of Buyer, and Ken Cotton, on
behalf of Seller, or their respective designees, will attempt in good faith to
resolve the dispute. They will meet, in person or by other means mutually
satisfactory to them, to attempt to resolve the dispute within fifteen (15) days
after reference of the matter to them. If they reach a decision within such
fifteen (15) day period, their decision will be final and binding on the parties
for all purposes. If they fail to resolve the dispute within such period, Buyer
and Seller may, if they then so agree, refer the matter for arbitration on such
terms as they may then agree or, failing that, proceed to litigation.
     Section 9.10 Specific Performance.
     Each Party acknowledges and agrees that the other Parties would be damaged
irreparably in the event any provision of this Agreement is not performed in
accordance with its specific terms or otherwise is breached, so that a Party
shall be entitled to injunctive relief to prevent breaches of this Agreement and
to enforce specifically this Agreement and the terms and provisions hereof in
addition to any other remedy to which such Party may be entitled, at law or in
equity. In particular, the Parties acknowledge that the business of Seller is
unique and recognize and affirm that in the event Seller breaches this
Agreement, money damages would be inadequate and Buyer would have no adequate
remedy at law, so that Buyer shall have the right, in addition to any other
rights and remedies existing in its favor, to enforce its rights and the other
Parties’ obligations hereunder not only by action for damages but also by action
for specific performance, injunctive, and/or other equitable relief.
     Section 9.11 Remedies Cumulative.
     The various rights and remedies herein provided will be cumulative and not
exclusive of any other rights or remedies herein provided or any rights or
remedies provided by Law.
     Section 9.12 Inferences.
     Inasmuch as this Agreement is the result of negotiations between
sophisticated parties of equal bargaining power represented by counsel, no
inference in favor of or against either party will be drawn from the fact that
any portion of this Agreement has been drafted by or on behalf of such party.
     Section 9.13 Severability.
     The provisions of this Agreement will be deemed severable and the
invalidity or unenforceability of any provision will not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision will be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision,
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances will not be affected by such invalidity or
unenforceability, nor will such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

49



--------------------------------------------------------------------------------



 



     Section 9.14 Entire Agreement.
     This Agreement, including the Exhibits, the Schedules and the other Closing
Documents contain the entire agreement between the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters.
     Section 9.15 Headings.
     The heading references herein and any tables of contents, indexes or
similar items hereto are for convenience purposes only, do not constitute a part
of this Agreement, and will not be deemed to limit or affect any of the
provisions hereof.
     Section 9.16 Counterparts.
     This Agreement may be executed in one or more counterparts, each of which
will be deemed an original, and all of which will constitute one and the same
Agreement.
     Section 9.17 Facsimiles.
     The parties agree that facsimile copies of signatures shall be deemed
originals for all purposes hereof and that a party may produce such copies,
without the need to produce original signatures, to prove the existence of this
Agreement in any proceeding brought hereunder.
[The signatures of the parties appear on the next page.]

50



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
date first above written.

         
BUYER:
  SELLER:    
 
       
Ultralife Corporation
  U.S. Power Services, Inc.    
 
       
/s/ Phil A. Fain
  /s/ Ken Cotton    
 
       
Signature
  Signature    
 
       
Phil A. Fain
  Ken Cotton    
 
       
Print Name
  Print Name    
 
       
Vice President Business Development
  President    
 
       
Title
  Title    
 
       
 
     
 
       
ACQUISITION SUB:
  SELLING SHAREHOLDERS    
 
       
STATIONARY POWER SERVICES, INC.
  /s/ Ken Cotton    
 
       
 
  Ken Cotton    
 
       
/s/ Robert W. Fishback
  /s/ Shawn O’Connell    
 
       
Signature
  Shawn O’Connell    
 
       
Robert W. Fishback
  /s/ Simon Baitler    
 
       
Print Name
  Simon Baitler    
 
       
Treasurer
       
 
       
Title
       
 
       

[Signature Page to Asset Purchase Agreement]

51